





















AGREEMENT AND PLAN OF MERGER


between


TETRIDYN SOLUTIONS, INC.




and


OCEAN THERMAL ENERGY CORPORATION




March 12, 2015










 
 

--------------------------------------------------------------------------------

 












TABLE OF CONTENTS


ARTICLE I—THE MERGER
2
Section 1.01
The Merger.
2
Section 1.02
Restrictions on New TetriDyn Stock.
2
Section 1.03
Closing; Closing Date; Effective Time.
3
Section 1.04
Effect of the Merger.
3
Section 1.05
Change of TetriDyn Name and Recapitalization
3
     
ARTICLE II—CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES
3
Section 2.01
Merger Consideration; Conversion and Cancellation of Securities.
3
Section 2.02
Exchange and Surrender of Certificates.
4
     
ARTICLE III—REPRESENTATIONS, COVENANTS, AND WARRANTIES OF OTE
6
Section 3.01
Organization and Qualifications.
6
Section 3.02
Charter Documents.
6
Section 3.03
Capitalization.
6
Section 3.04
Authority.
7
Section 3.05
No Conflict: Required Filings and Consents.
7
Section 3.06
Permits; Compliance.
8
Section 3.07
Financial Statements.
8
Section 3.08
Absence of Certain Changes or Events.
8
Section 3.09
Absence of Litigation.
9
Section 3.10
Tax Matters.
9
Section 3.11
Taxes
9
Section 3.12
Vote Required.
10
Section 3.13
Brokers.
10
Section 3.14
Information Supplied.
10
Section 3.15
Employee Benefit Plans; Labor Matters.
10
Section 3.16
Employee Relations
11
Section 3.17
Certain Business Practices.
11
Section 3.18
Environmental Matters.
12
Section 3.19
Insurance.
12
Section 3.20
Certain Contracts and Restrictions.
12
Section 3.21
Properties.
12
Section 3.22
Easements.
12
Section 3.23
Futures Trading and Fixed Price Exposure.
12
Section 3.24
Intellectual Property.
13
Section 3.25
Transactions with Affiliates.
13
Section 3.26
Compliance with Securities Laws.
14
Section 3.27
Disclosure Controls
14
Section 3.28
Off Balance Sheet Arrangements
14
Section 3.29
Forward-Looking Statement
14
Section 3.30
No Improper Practices
14
Section 3.31
OFAC
14
Section 3.32
Minute Book.
15
     
ARTICLE IV—REPRESENTATIONS, COVENANTS, AND WARRANTIES OF TETRIDYN
15
Section 4.01
Organization and Qualifications.
15
Section 4.02
Articles and Bylaws.
15
Section 4.03
Capitalization.
15
Section 4.04
Authority.
16
Section 4.05
No Conflict: Required Filings and Consents.
17

 
ii
 
 

--------------------------------------------------------------------------------

 


 
Section 4.06
Permits; Compliance.
17
Section 4.07
Reports; Financial Statements.
17
Section 4.08
Absence of Certain Changes or Events.
18
Section 4.09
Absence of Litigation.
18
Section 4.10
Tax Matters.
19
Section 4.11
Taxes.
19
Section 4.12
No Vote Required.
20
Section 4.13
Brokers.
20
Section 4.14
Information Supplied.
20
Section 4.15
Employee Benefit Plans; Labor Matters.
20
Section 4.16
Employee Relations
21
Section 4.17
Certain Business Practices.
21
Section 4.18
Environmental Matters.
21
Section 4.19
Insurance.
21
Section 4.20
Certain Contracts and Restrictions.
22
Section 4.21
Properties.
22
Section 4.22
Easements.
22
Section 4.23
Futures Trading and Fixed Price Exposure.
22
Section 4.24
Intellectual Property.
22
Section 4.25
Transactions with Affiliates.
23
Section 4.26
Compliance with Securities Laws.
23
Section 4.27
Disclosure Controls.
23
Section 4.28
Off Balance Sheet Arrangements.
24
Section 4.29
Forward-Looking Statement.
24
Section 4.30
No Improper Practices
24
Section 4.31
OFAC
24
Section 4.32
Minute Book
24
     
ARTICLE V—ADDITIONAL AGREEMENTS
24
Section 5.01
California Corporations Code Section 25142 “Fairness” Permit
24
Section 5.02
Approvals of Stockholders
25
Section 5.03
Access and Information.
25
Section 5.04
Other State Securities Laws.
26
Section 5.05
Appropriate Action; Consents; Filings.
26
Section 5.06
Acquisition of New TetriDyn Stock.
27
Section 5.07
Limitations on Resale of New TetriDyn Stock Following Possible Public Offering.
29
Section 5.08
No Representation or Opinions Regarding Certain Legal Matters
29
Section 5.09
Public Announcements
29
Section 5.10
Board of Directors and Officers.
30
Section 5.11
[Reserved]
30
Section 5.12
Post-Closing Matters
30
     
ARTICLE VI—CLOSING CONDITIONS
31
Section 6.01
Third-Party Conditions to Obligations of the Parties under this Agreement.
31
Section 6.02
Additional Conditions to Obligations of the Parties.
31
Section 6.03
TetriDyn Recapitalization
32
     
ARTICLE VII—TERMINATION, AMENDMENT AND WAIVER
32
Section 7.01
Termination
32
Section 7.02
Effect of Termination.
33
Section 7.03
Amendment
33
Section 7.04
Waiver
33
Section 7.05
Fees, Expenses and Other Payments
33

 
iii
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VIII—GENERAL PROVISIONS
33
Section 8.01
Effectiveness of Representations, Warranties and Agreements; Survival.
33
Section 8.02
Notices.
34
Section 8.03
Certain Definitions.
34
Section 8.04
Interpretation.
35
Section 8.05
Entire Agreement.
36
Section 8.06
Assignment.
36
Section 8.07
Parties in Interest.
36
Section 8.08
Failure or Indulgence Not Waiver; Remedies Cumulative.
36
Section 8.09
Governing Law.
36
Section 8.10
Counterparts.
37
                  EXHIBITS           Exhibit A Form of Certificate of Merger  
Exhibit B Management of TetriDyn and the Surviving Corporation  

 
iv
 
 

--------------------------------------------------------------------------------

 
 

 
AGREEMENT AND PLAN OF MERGER


THIS AGREEMENT AND PLAN OF MERGER (“Agreement”), dated as of March 12, 2015, is
entered into by and between TETRIDYN SOLUTIONS, INC., a Nevada corporation
(“TetriDyn”), and OCEAN THERMAL ENERGY CORPORATION, a Delaware corporation
(“OTE”).  TetriDyn and OTE are sometimes hereinafter together referred to as the
“Parties.”


RECITALS


A.           OTE is developing deep-water hydrothermal technologies to provide
renewable energy and drinkable water.  OTE’s Sea Water Air Conditioning (“SWAC”)
technology takes advantage of the difference between cold deep water and warmer
surface water to produce hydrothermal energy without requiring fossil
fuels.  OTE has recently broken ground on a SWAC project at the upscale Baha Mar
Resort in the Bahamas.  This project, believed to be the first large-scale
seawater air conditioning system in the Bahamas, is scheduled to be completed
and in service by January 2016.  OTE is intrigued with the commercial potential
of proprietary technologies being developed by TetriDyn as a potential for
future business diversification.  Further, OTE recognizes that TetriDyn’s status
as a company subject to the periodic reporting requirements pursuant to Section
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
may enhance access to the capital markets to fund future projects.


B.           Despite the efforts of TetriDyn’s directors and others to sustain
its business after the unexpected death on April 26, 2013, of David Hempstead,
its co-founder and chief executive officer, TetriDyn has been unable to launch
full-scale commercialization of its most promising products and
services.  Notwithstanding the disruption of TetriDyn’s business activities, it
continues to believe that its business information technology, which combines
systems engineering methodologies, strategic planning, and system integration,
remains valuable and innovative.  Specifically, TetriDyn believes that its
revenue recovery services, optimized business processes, and maintenance
technology are likely to have applications in terms of increasing efficiency in
other industries beyond the realm of healthcare, including service
industries.  TetriDyn believes that it would benefit from obtaining the
entrepreneurial skills of OTE’s management, which may enhance the possibility of
commercialization of TetriDyn’s intellectual properties, and the business
diversification that OTE’s business provides.


C.           The Parties desire to combine as set forth in this Agreement in
order to achieve the business goals of each.


D.           In order to effect the combination of the Parties, TetriDyn shall
organize a new, wholly owned subsidiary (“MergerCo”) under the laws of the state
of Delaware that, upon the terms and subject to the conditions of this Agreement
and in accordance with the laws governing corporations under the Delaware
General Corporation Law (“Delaware Law”), shall merge with and into OTE (the
“Merger”) for the purpose of making OTE a wholly owned subsidiary of TetriDyn
(the “Surviving Corporation”).  In order to effect the Merger, at the Closing
TetriDyn shall effect recapitalization that consists of a 4.6972-to-one reverse
split of its  24,031,863 shares of issued and outstanding common stock
(“Post-Split Stock”) and the increase of its authorized common stock to
200,000,000 shares, par value $0.0001 (collectively, the
“Recapitalization”).  Pursuant to the terms of the Merger, the shares of common
stock (the “OTE Stock”) issued and outstanding or existing immediately prior to
the Effective Time (as defined herein) of the Merger will be converted at the
Effective Time into the right to receive newly issued shares of Post-Split Stock
(“New TetriDyn Stock”), subject to certain restrictions on transfer as
hereinafter provided and subject to the rights of the holders of certain of such
shares of OTE Stock to exercise their rights as dissenters to seek an appraisal
of the fair value thereof as provided under Delaware Law (each, a “Dissenting
OTE Stockholder”).  The number of shares of New TetriDyn Stock issued to the
stockholders OTE, including shares that would have been issuable to Dissenting
OTE Stockholders (as defined) had they not dissented, together with the number
of shares issuable on the exercise of outstanding warrants, the conversion of
outstanding bonds, and the payment of stock purchase subscriptions for the
purchase of OTE Stock, shall constitute, on a fully diluted basis, 95% of the
number of shares of common stock of TetriDyn to be outstanding after giving
effect only to the Merger.  The shares of common stock of TetriDyn, par value
$0.001 per share (“TetriDyn Stock”), issued and outstanding immediately prior to
the Effective Time will remain issued and outstanding.  The shares of preferred
stock of TetriDyn, par value $0.001 per share (“TetriDyn Preferred Stock”),
issued and outstanding immediately prior to the execution of this Agreement are
being surrendered to TetriDyn for cancellation at the date hereof pursuant to a
separate agreement.
 
1
 
 

--------------------------------------------------------------------------------

 
 
E.           The board of directors of each of the Parties has determined that
the Merger is consistent with and in furtherance of the long-term business
strategies of each of them and is fair to, and in the best interests of, each of
them and each of their respective stockholders; has approved and adopted this
Agreement, the issuance of New TetriDyn Stock, and the other transactions
contemplated hereby; and has recommended approval of this Agreement and the
contemplated transactions by the appropriate Party’s stockholders when such
approval is required by law.


F.           For federal income tax purposes, it is understood that the Merger
has been structured to qualify as a so-called “tax-free reorganization” under
the provisions of Sections 368(a)1(A) and 368(a)(2)(E) of the United States
Internal Revenue Code of 1986, as amended (the “Code”), and that each Party will
take all actions reasonably necessary to so qualify the Merger, although neither
Party has obtained or will be required to obtain or provide an opinion of
counsel to the foregoing effect.


G.           Prior to obtaining required regulatory approvals satisfying or
waiving other conditions precedent, and consummating the Merger, it is in the
best interests of OTE that TetriDyn initiate an updated technical and
commercialization review of its intellectual properties with a view to possible
broadened market introduction, address the potential resolution or restructuring
of legacy obligations, and move towards bringing its SEC reports current and, in
general, advancing its business activities.  Inasmuch as OTE and TetriDyn cannot
complete the Merger as contemplated by this Agreement until certain conditions
are satisfied and required regulatory approvals obtained, OTE and TetriDyn
desire that an affiliate of one of OTE’s principal shareholders, JPF Venture
Group, Inc. (“JPF”), invest in TetriDyn prior to the consummation of the Merger
in order to provide TetriDyn with management and financial resources that can be
applied to the foregoing goals, all as more particularly set forth in the
certain Investment Agreement of even date (the “Investment Agreement”), by and
between TetriDyn, JPF and Antoinette Knapp Hempstead, an individual, on behalf
of herself and the estate of her late husband, David W. Hempstead.


H.           Certain terms used in this Agreement are defined in section 8.03
hereof.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, the respective
representations, warranties, covenants, and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confirmed, the Parties agree as
follows:




ARTICLE I
THE MERGER


Section 1.01                      The Merger


Upon the terms and subject to the conditions set forth in this Agreement, and in
accordance with Delaware Law, at the Effective Time, MergerCo shall be merged
with and into OTE, the separate corporate existence of MergerCo shall cease, OTE
shall continue as the Surviving Corporation of the Merger, and the OTE Stock
issued and outstanding or existing immediately prior to the Effective Time of
the Merger shall be converted at the Effective Time into the right to receive
shares of New TetriDyn Stock as herein provided.


Section 1.02                      Restrictions on New TetriDyn Stock


Transfer of the shares of New TetriDyn Stock issuable in the Merger in
accordance with this Agreement will be subject to certain restrictions:
(a) under the Securities Act of 1933, as amended (the “Securities Act”), and
Regulation D promulgated by the U.S. Securities and Exchange Commission (the
“SEC”) thereunder, as more particularly set forth in section 5.06; (b) under
certain applicable state securities laws; and (c) for a period immediately
following the Merger and completion of a possible public offering of TetriDyn
Stock as more particularly set forth in section 5.07.
 
2
 
 

--------------------------------------------------------------------------------

 
 
Section 1.03                      Closing; Closing Date; Effective Time


Unless this Agreement shall have been terminated pursuant to section 7.01, the
consummation of the Merger and the closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place by the exchange of documents
electronically, by facsimile, or by overnight courier by a recognized national
courier service as soon as practicable (but in any event within two business
days) after the satisfaction or, if permissible, waiver of the conditions set
forth in Article VI, or at such other date, time, and place as TetriDyn and OTE
may agree.  The date on which the Closing takes place is referred to herein as
the “Closing Date.”  As promptly as practicable following the Closing Date, the
Parties shall cause the Merger to be consummated by filing the Certificate of
Merger, in the form of Exhibit A attached hereto, with the Delaware Secretary of
State (the date and time of the filing, or such later date or time agreed upon
by TetriDyn and OTE and set forth therein, being the “Effective Time”).


Section 1.04                      Effect of the Merger


At the Effective Time, to the full extent provided under Delaware Law, OTE, as
the Surviving Corporation of the Merger with MergerCo, shall possess all the
rights, privileges, powers, and franchises of a public as well as of a private
nature, and be subject to all the restrictions, disabilities, and duties of each
of the merged entities.  All rights, privileges, powers, and franchises of each
of the merged entities, and all property (real, personal, and mixed) and all
debts due to either of the merged entities on whatever account, as well as stock
subscriptions and all other things in action belonging to each of the merged
entities, shall be vested in OTE, as the Surviving Corporation.  All property,
rights, privileges, powers, and franchises, and all and every other interest
shall be thereafter as effectively the property of the Surviving Corporation as
they were of the respective corporation, and the title to any real estate vested
by deed or otherwise, in either constituent entity, shall not revert or be in
any way impaired; but all rights of creditors and all liens upon any property of
either constituent entity shall be preserved unimpaired, and all debts,
liabilities, and duties of the constituent entities shall thenceforth attach to
the Surviving Corporation and may be enforced against it to the same extent as
if said debts, liabilities, and duties had been incurred or contracted by it.


Section 1.05                      Change of TetriDyn Name and Recapitalization


In connection with the consummation of the Merger and upon the consent of the
holders of a majority of the outstanding common of TetriDyn as provided in this
Agreement, immediately following the Closing, TetriDyn shall file with the
Nevada Secretary of State an amendment to its articles of incorporation changing
its name to “Ocean Thermal Energy Corporation” or such other name as may be
available and acceptable to the Parties and effecting the Recapitalization.




ARTICLE II
CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES


Section 2.01                      Merger Consideration; Conversion and
Cancellation of Securities


At the Effective Time, by virtue of the Merger and without any action on the
part of TetriDyn, OTE, or MergerCo or their respective stockholders:


(a)           Subject to the other provisions of this Article II, each share of
OTE Stock issued and outstanding immediately prior to the Effective Time
(excluding any OTE Stock described in section 2.01(c) of this Agreement and
shares held by Dissenting OTE Stockholders) shall be converted into the right to
receive one (1) (the “Exchange Ratio”) share of New TetriDyn
Stock.  Notwithstanding the foregoing, if between the date of this Agreement and
the Effective Time the outstanding shares of TetriDyn Stock or OTE Stock shall
have been changed into a different number of shares or a different class, by
reason of any stock dividend, subdivision, reclassification, conversion,
recapitalization, split, combination, exchange of shares, or sale of additional
shares, the Exchange Ratio shall be correspondingly adjusted to reflect such
stock dividend, subdivision, reclassification, conversion, recapitalization,
split, combination, exchange, or sale of shares.
 
3
 
 

--------------------------------------------------------------------------------

 
 
(b)           Subject to the other provisions of this Article II, persons having
subscribed to purchase shares of OTE Stock, as identified in Schedules
3.03(b)(i)-(v), if any, upon the payment of the consideration of the purchase
price for their shares of OTE Stock as set forth in their subscription
agreement, shall be issued New TetriDyn Stock in accordance with such
subscription agreements, appropriately adjusted to give effect to the Exchange
Ratio or adjusted Exchange Ratio, as applicable.


(c)           Subject to the other provisions of this Article II, the former
holders of warrants to purchase OTE Stock, as identified in Schedule 3.03(c) of
the OTE Schedules, at the Effective Time, shall be granted warrants to purchase
the number of shares of New TetriDyn Stock at the exercise prices and during the
warrant terms set forth opposite their respective names on Schedule 3.03(c),
appropriately adjusted to give effect to the Exchange Ratio or adjusted Exchange
Ratio, as applicable.  Such new warrants containing substantially identical
terms as the existing warrants shall be delivered to the holders of existing
warrants as quickly as practicable after the Effective Time against delivery to
TetriDyn of the existing warrants for cancellation.  Pending the issuance of the
new warrants, the existing warrants outstanding at the Effective Time shall
thereafter represent the right to purchase that whole number of shares of New
TetriDyn Stock at an exercise price determined in accordance with the provisions
of section 2.01(a) hereof.


(d)           Notwithstanding any provision of this Agreement to the contrary,
each share of OTE Stock held in the treasury of OTE and each share of OTE Stock
owned by OTE or any direct or indirect wholly owned subsidiary of OTE
immediately prior to the Effective Time shall be canceled and extinguished
without any conversion thereof, and no payment shall be made with respect
thereto.


(e)           Subject to the provisions of this Article II, each certificate
evidencing OTE Stock at the Effective Time (other than OTE Stock described in
section 2.01(b) of this Agreement or shares held by a Dissenting OTE
Stockholder) (the “Converted Shares” or “Converted Share Certificates”) shall
thereafter represent the right to receive, subject to section 2.02(f) of this
Agreement, that whole number of shares of New TetriDyn Stock determined pursuant
to section 2.01(a) hereof.  The holders of Converted Share Certificates shall
cease to have any rights respecting such Converted Shares except as otherwise
provided herein or by law.  Converted Share Certificates shall be exchanged for
certificates evidencing whole shares of New TetriDyn Stock upon the surrender of
such Converted Share Certificates in accordance with the provisions of section
2.02 of this Agreement, without interest.  No fractional shares of New TetriDyn
Stock shall be issued in connection with the Merger and, in lieu thereof, the
number of shares issuable to any registered stockholder of record of OTE shall
be rounded upward to the nearest whole share.


(f)           Notwithstanding anything in this Agreement to the contrary, any
issued and outstanding shares of OTE Stock held by a Dissenting OTE Stockholder
who has not voted in favor of nor consented to the Merger and who complies with
all the provisions of Delaware Law concerning the right of holders of such stock
to dissent from the Merger and require appraisal of his shares, shall not be
converted as described in this section 2.01 but shall become, at the Effective
Time, by virtue of the Merger and without any further action, the right to
receive such consideration as may be determined to be due to such Dissenting OTE
Stockholder in accordance with Delaware Law; provided, however, that shares of
OTE Stock outstanding immediately prior to the Effective Time and held by a
Dissenting OTE Stockholder, who shall, after the Effective Time, withdraw his
demand for appraisal or lose his right of appraisal, in either case pursuant to
Delaware Law, shall be deemed to be converted as of the Effective Time into the
right to receive New TetriDyn Stock.


Section 2.02                      Exchange and Surrender of Certificates


(a)           As of the Effective Time, TetriDyn shall deposit, or shall cause
to be deposited with Interwest Transfer Company, Inc., 1981 Murray Holiday Road,
Suite 100, P.O. Box 17136, Salt Lake City, UT 84117 (the “Exchange Agent”), for
the benefit of the holders of shares of OTE Stock for exchange in accordance
with this Article II, the certificates representing shares of New TetriDyn Stock
issuable in the Merger.
 
4
 
 

--------------------------------------------------------------------------------

 
 
(b)           As soon as reasonably practicable after the Effective Time, the
Exchange Agent shall mail to each holder of record of shares of OTE Stock a
letter of transmittal (which shall specify that delivery shall be effected, and
risk of loss and title to the Converted Share Certificates shall pass, only upon
delivery of the Converted Share Certificates to the Exchange Agent, and which
shall be in such form and have such other provisions as TetriDyn may reasonably
specify) and instructions for use in effecting the surrender of the Converted
Share Certificates in exchange for certificates representing shares of New
TetriDyn Stock issuable pursuant to section 2.01.  Upon surrender of a Converted
Share Certificate to the Exchange Agent, together with the duly executed letter
of transmittal, the holder of a Converted Share Certificate shall be entitled to
receive in exchange therefor a certificate representing that number of whole
shares of New TetriDyn Stock that such holder has the right to receive pursuant
to the provisions of this Article II.  In the event of a transfer of ownership
of OTE Stock that is not registered in OTE’s transfer records, a certificate
representing the proper number of shares of New TetriDyn Stock may be issued to
a transferee if the Converted Share Certificate representing such OTE Stock is
presented to the Exchange Agent, accompanied by all documents required to
evidence and effect such transfer and by evidence that any applicable stock
transfer taxes have been paid.  Until surrendered as contemplated by this
section 2.02, each Converted Share Certificate shall be deemed at any time after
the Effective Time to represent only the New TetriDyn Stock into which the
Converted Shares represented by such Converted Share Certificate would be
converted as provided in this Article II.


(c)           After the Effective Time, there shall be no further registration
of transfers of OTE Stock.  If, after the Effective Time, certificates
representing shares of OTE Stock are presented to TetriDyn or the Exchange
Agent, they shall be exchanged for the New TetriDyn Stock provided for in this
Agreement in accordance with the procedures set forth herein.


(d)           Any portion of the New TetriDyn Stock made available to the
Exchange Agent pursuant to this section 2.02 that remains unclaimed by the
holders of shares of OTE Stock one year after the Effective Time shall be
returned to TetriDyn, upon demand, and any holder who has not exchanged his
Converted Shares of OTE Stock in accordance with this section 2.02 prior to that
time shall thereafter look only to TetriDyn for exchange of the New TetriDyn
Stock for his shares of OTE Stock.  Notwithstanding the foregoing, TetriDyn
shall not be liable to any owner of OTE Stock for any amount paid to a public
official pursuant to applicable abandoned property, escheat, or similar Laws (as
defined herein).


(e)           No dividends, interest, or other distributions respecting shares
of New TetriDyn Stock shall be paid to the holder of any unsurrendered Converted
Share Certificates unless and until such Converted Share Certificates are
surrendered as provided in this section 2.02.  Upon surrender, TetriDyn shall
pay or cause the Exchange Agent to pay, without interest, all dividends and
other distributions payable for such shares of New TetriDyn Stock on a date, and
for a record date, after the Effective Time.


(f)           No certificates evidencing fractional shares of New TetriDyn Stock
shall be issued upon the surrender for exchange of Converted Share
Certificates.  In lieu of any fractional interests, TetriDyn shall issue to each
holder of record of a Converted Share Certificate, upon surrender of such
certificate for exchange pursuant to this Article II, a whole share of New
TetriDyn Stock.


(g)           TetriDyn shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any former holder
of OTE Stock all amounts TetriDyn (or any affiliate thereof) is required to
deduct and withhold respecting the making of such payment under the Code or any
provision of state, local, or foreign tax law.  To the extent that amounts are
so withheld by TetriDyn, such withheld amounts shall be treated for all purposes
of this Agreement as having been paid to the former holder of the OTE Stock for
which such deduction and withholding was made.  In the event the amount withheld
is insufficient to satisfy the withholding obligations of TetriDyn, (or any
affiliate thereof), such former stockholder shall reimburse TetriDyn (or such
affiliate), at its request, the amount of any such insufficiency.
 
5
 
 

--------------------------------------------------------------------------------

 


ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF OTE


OTE hereby represents, covenants, and warrants to TetriDyn, such
representations, covenants, and warranties to be made as of the date hereof and
at and as of the Closing Date, to survive the Closing, and to continue in
accordance with the terms hereof (except as otherwise expressly set forth in
section 8.01), as set forth in this Article III and as limited, qualified by, or
except as otherwise set forth in the written disclosure schedules to this
Agreement supplementally provided by OTE to TetriDyn (the “OTE Schedules”).


Section 3.01                      Organization and Qualifications


OTE and each of its subsidiaries: (a) is a corporation or limited liability
company duly organized, validly existing, and in good standing under the Laws of
its state of organization; (b) has all requisite power and authority to own,
lease, and operate its properties and assets and to carry on its business as it
is now being conducted; and (c) is duly qualified and in good standing to do
business in each jurisdiction in which the nature of the business conducted by
it or the ownership or leasing of its properties makes such qualification
necessary, other than where the failure to be so duly qualified and in good
standing would not have an OTE Material Adverse Effect.  The term “OTE Material
Adverse Effect,” as used in this Agreement, shall mean any change or effect
that, individually or when taken together with all such other changes or
effects, would be reasonably likely to be materially adverse to the assets,
liabilities, financial condition, results of operations, or current or future
business of OTE.  Schedule 3.01 of the OTE Schedules contains a list of each OTE
subsidiary and its jurisdiction of organization and existence.  When used
herein, the term OTE includes each of its subsidiaries set forth on Schedule
3.01.  Except as set forth on Schedule 3.01, OTE does not own an equity interest
in any other corporation, partnership, joint venture arrangement, or other
business entity that is material to the assets, liabilities, financial
condition, results of operations, or current or future business of OTE.  Except
as set forth in Schedule 3.01, OTE does not have any predecessor, as that term
is defined under generally accepted accounting principles.


Section 3.02                      Charter Documents


Included in Schedule 3.02 of the OTE Schedules are complete and correct copies
of OTE’s certificate of incorporation and bylaws, as presently in effect.  OTE
is not in violation of any of the provisions of its certificate of incorporation
or its bylaws.


Section 3.03                      Capitalization


(a)           The authorized capital stock of OTE consists of 200,000,000 shares
of common stock and 20,000,000 shares of preferred stock, par value $0.0001 per
share, of which 78,745,287 shares of common stock are issued and outstanding,
18,324,360 shares of common stock are reserved for issuance on the exercise of
outstanding warrants, 139,000 shares of common stock are reserved for issuance
on the conversion of outstanding bonds, for a total of 97,208,647 shares of
common stock issued and outstanding and reserved for issuance on a fully diluted
basis.  No other shares of capital stock are reserved for issuance on the
exercise of any other call, commitment, right, or other contractual arrangements
to which OTE is a party or by which it is bound.  Except as described in this
section 3.03 or Schedule 3.03(a) of the OTE Schedules, no shares of capital
stock of OTE are reserved for any purpose.  Each of the outstanding shares of
capital stock of OTE is duly authorized, validly issued, and fully paid and
nonassessable and has not been issued in violation of (nor are any of the
authorized shares of capital stock of OTE subject to) any preemptive or similar
rights created by statute, the certificate of incorporation or bylaws of OTE, or
any agreement to which OTE is a party or bound, and such outstanding shares
owned by OTE are owned free and clear of all security interests, liens, claims,
pledges, agreements, limitations on OTE’s voting rights, charges, or other
encumbrances of any nature whatsoever.
 
6
 
 

--------------------------------------------------------------------------------

 
 
(b)


(i)           Except as set forth in Schedule 3.03(b)(i) of the OTE Schedules,
there are no options, warrants, or other rights (including registration rights),
agreements, arrangements, or commitments of any character to which OTE is a
party relating to the issued or unissued capital stock of OTE or obligating OTE
to grant, issue, or sell any shares of the capital stock of OTE.


(ii)           Except as set forth in Schedule 3.03(b)(ii) of the OTE Schedules,
there are no obligations, contingent or otherwise, of OTE to: (1) repurchase,
redeem, or otherwise acquire any shares of OTE Stock or other capital stock of
OTE; or (2) provide material funds to, make any material investment in (in the
form of a loan, capital contribution, or otherwise), or provide any guarantee
respecting the obligations of any other person.


(iii)           Except for its subsidiaries listed in Schedule 3.01 and as
described in Schedule 3.03(b)(iii) of the OTE Schedules, OTE: (1) does not
directly or indirectly own; (2) has not agreed to purchase or otherwise acquire;
or (3) does not hold any interest convertible into or exchangeable or
exercisable for 5% or more of the capital stock of any corporation, partnership,
joint venture, or other business association or entity.


(iv)           Except as set forth in Schedule 3.03(b)(iv) of the OTE Schedules,
there are no agreements, arrangements, or commitments of any character
(contingent or otherwise) pursuant to which any person is or may be entitled to
receive any payment based on the revenues or earnings, or calculated in
accordance therewith, of OTE.


(v)           Except as set forth in Schedule 3.03(b)(v) of the OTE Schedules,
there are no voting trusts, proxies, or other agreements or understandings to
which OTE is a party or by which OTE is bound respecting the voting of any
shares of capital stock of OTE.


(c)           OTE has made available to TetriDyn complete and correct copies (if
any) of: (i) each stock option, stock award, or other benefit plan
(collectively, the “OTE Option Plans”) and the forms of options issued pursuant
to any OTE Option Plan, including all amendments thereto; and (ii) all options
and warrants that are not in the form specified under clause (i)
above.  Schedule 3.03(c) of the OTE Schedules sets forth a complete and correct
list of all outstanding warrants and options, restricted stock, or any other
stock awards (the “OTE Stock Awards”) granted under the OTE Option Plans or
otherwise, setting forth as of the date hereof: (x) the number and type of OTE
Stock Awards; (xi) the exercise price of each outstanding stock option or
warrant; and (xii) the number of stock options and warrants presently
exercisable.


Section 3.04                      Authority


OTE has all requisite corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby (subject to, respecting the Merger, the
adoption of this Agreement by the stockholders of OTE as described in section
3.12 hereof).  The execution and delivery of this Agreement by OTE and the
consummation by OTE of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no other corporate proceedings
on the part of OTE are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby (subject to, respecting the Merger, the
approval thereof by the stockholders of OTE as described in section 3.12).  This
Agreement has been duly executed and delivered by OTE and, assuming the due
authorization, execution, and delivery thereof by TetriDyn, constitutes the
legal, valid, and binding obligation of OTE, enforceable against OTE in
accordance with its terms, except that: (a) such enforcement may be subject to
applicable bankruptcy, insolvency, or other similar Laws, now or hereafter in
effect affecting creditors’ rights generally; and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.
 
7
 
 

--------------------------------------------------------------------------------

 
 
 
Section 3.05                      No Conflict: Required Filings and Consents


(a)           Except as set forth in Schedule 3.05 of the OTE Schedules, the
execution and delivery of this Agreement by OTE does not, and the consummation
of the transaction contemplated hereby will not: (i) conflict with or violate
OTE’s certificate of incorporation or bylaws, in each case as amended or
restated; (ii) conflict with or violate any federal, state, foreign, or local
law, statute, ordinance, rule, regulation, order, judgment, or decree
(collectively, “Laws”) applicable to OTE or by which any of its properties is
bound or subject; or (iii) result in any breach of or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration, or
cancellation of, or result in the creation of a lien or encumbrance on any of
the properties or assets of OTE pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise, or other
instrument or obligation to which OTE is a party or by which OTE or any of its
properties is bound or subject; except for any such conflicts or violations
described in clause (ii) or breaches, defaults, events, rights of termination,
amendment, acceleration or cancellation, payment obligations, or liens or
encumbrances described in clause (iii) that would not have an OTE Material
Adverse Effect.


(b)           The execution and delivery of this Agreement by OTE does not, and
consummation of the transactions contemplated hereby will not, require OTE to
obtain any consent, license, permit, approval, waiver, authorization or order
of, or to make any filing with or notification to, any governmental or
regulatory authority, domestic or foreign (collectively, “Governmental
Entities”), except for filing appropriate merger documents as required by
applicable state Laws and when the failure to obtain such consents, licenses,
permits, approvals, waivers, authorizations or orders, or to make such filings
or notifications, would not, either individually or in the aggregate, materially
interfere with OTE’s performance of its obligations under this Agreement and
would not have an OTE Material Adverse Effect.


Section 3.06                      Permits; Compliance


Each of OTE and each subsidiary, to OTE’s knowledge, any third-party operator of
any of OTE’s or any subsidiary’s properties, is in possession of all material
franchises, grants, authorizations, licenses, permits, easements, variances,
exemptions, consents, certificates, approvals, and orders necessary to own,
lease, and operate its properties and to carry on its business in all material
respects as it is now being conducted or as presently foreseeable (collectively,
the “OTE Permits”), and there is no action, proceeding, or investigation pending
or, to OTE’s knowledge, threatened regarding suspension or cancellation of any
of the OTE Permits, except when the failure to possess, or the suspension or
cancellation of, such OTE Permits would not have an OTE Material Adverse
Effect.  Except as set forth in Schedule 3.06 of the OTE Schedules, OTE has not
received from any Governmental Entity any written notification respecting
possible conflicts, defaults, or violations of Laws, except for written notices
relating to possible conflicts, defaults, or violations that would not have an
OTE Material Adverse Effect.


Section 3.07                      Financial Statements


Included in Schedule 3.07 of the OTE Schedules is OTE’s unaudited consolidated
balance sheets as of September 30, 2014 (“OTE’s Current Balance Sheet”), and the
related consolidated statements of operations, changes in stockholders’ equity
(deficiency), and cash flows for the nine months ended September 30, 2014,
including the notes thereto.  Such schedule also includes OTE’s audited
consolidated balance sheets as of December 31, 2013 and 2012, and the related
consolidated statements of operations, changes in stockholders’ equity
(deficiency), and cash flows for the years ended December 31, 2013 and 2012,
including the notes thereto and the report thereon of Liggett, Vogt & Webb, P.A.
Certified Public Accountants.  OTE’s Current Balance Sheet and the related
consolidated statements of operations, changes in stockholders’ equity
(deficiency), and cash flows for the nine months ended September 30, 2014,
together with the notes thereto, contain all adjustments (all of which are
normal recurring adjustments) necessary to present fairly OTE’s results of
operations and financial position for the periods and as of the dates
indicated.  All such audited and unaudited financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods involved (except: (a) to the extent
required by changes in generally accepted accounting principles; and (b) as may
be indicated in the notes thereto) and fairly present OTE’s financial position
as of the respective dates thereof and the result of operations and cash flows
for the periods indicated, except that any unaudited interim financial
statements were or will be subject to normal and recurring year-end adjustments.
 
8
 
 

--------------------------------------------------------------------------------

 
 
 
Section 3.08                      Absence of Certain Changes or Events


Except as contemplated by this Agreement or as set forth in Schedule 3.08 of the
OTE Schedules, since the date of OTE’s Current Balance Sheet, OTE has conducted
its business in the ordinary course of business consistent with past
practice.  Since the date of OTE’s Current Balance Sheet, there has not been:
(a) any event, change, or effect (including the occurrence of any liabilities of
any nature, whether or not accrued, contingent, or otherwise) having or, which
would be reasonably likely to have, individually or in the aggregate, an OTE
Material Adverse Effect; (b) any declaration, setting aside, or payment of any
dividend or other distribution (whether in cash, stock, or property) respecting
the equity interests of OTE or any redemption, purchase, or other acquisition by
OTE of any of OTE’s capital stock; (c) any revaluation by OTE of its assets,
including the writing down of the value of inventory or the writing down or off
of notes or accounts receivable, other than in the ordinary course of business
and consistent with past practices; (d) any change by OTE in accounting
principles or methods, except insofar as may be required by a change in
generally accepted accounting principles; (e) a fundamental change in the nature
of OTE’s business; (f) any arrangement for the disposition of any material
property or assets of OTE; (g) any accrual or arrangement for or payment of
bonuses or special compensation of any kind or any severance or termination pay
to any present or former officer, employee, or shareholder; (h) any increase in
any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees; or (i) an OTE Material
Adverse Effect.


Section 3.09                      Absence of Litigation


Except as set forth in Schedule 3.09 of the OTE Schedules, there is no claim,
suit, litigation, proceeding, arbitration, or, to OTE’s knowledge, investigation
of any kind, at law or in equity (including actions or proceedings seeking
injunctive relief), pending or threatened against OTE or any of its properties
(except for claims, actions, suits, litigation, proceedings, arbitrations, or
investigations that would not have an OTE Material Adverse Effect), and OTE is
not subject to any continuing order of, consent decree, settlement agreement, or
other similar written agreement with, or to OTE’s knowledge, continuing
investigation by, any Governmental Entity, or any judgment, order, writ,
injunction, decree or award of any Government Entity or arbitrator, including
cease-and-desist or other orders, except for matters that would not have an OTE
Material Adverse Effect.


Section 3.10                      Tax Matters


Neither OTE nor, to OTE’s knowledge, any of its affiliates has taken or agreed
to take any action that would prevent the Merger from constituting a tax-free
reorganization qualifying under the provisions of Section 368(a) of the Code,
all as more particularly set forth in a separate letter of representation in
form and substance reasonably acceptable to TetriDyn to be delivered by OTE to
TetriDyn at the Closing and which is incorporated herein by reference.


Section 3.11                      Taxes


(a)           Except as disclosed on Schedule 3.11(a) of the OTE Schedules, OTE
has made available to TetriDyn complete copies of: (i) all returns and
information statements respecting any Taxes of OTE (“OTE Returns”) for all
periods since the formation of OTE open under the statute of limitations for
assessments; and (ii) examination reports and statements of deficiencies
assessed by OTE.  OTE does not do business or derive income from any state,
local, territorial, or foreign taxing jurisdiction so as to be subject to Taxes
or return filing requirements other than those OTE Returns described in the
preceding sentence.  Except as disclosed on Schedule 3.11(a) or to the extent
that the applicable statute of limitations has expired, all OTE Returns required
to be filed by or on behalf of OTE have been duly filed on a timely basis with
the appropriate governmental authorities and are true, correct, and complete,
and all Taxes for all periods covered by such OTE Returns, or respecting any
period prior to the Effective Time, have been duly paid in full or a provision
for the payment thereof has been made in accordance with generally accepted
accounting principles and is reflected on OTE’s Current Balance Sheet.  All OTE
Returns are accurate and correct in all material respects.  OTE has no
liabilities respecting the payment of any Taxes (including any deficiencies,
interest, or penalties) accrued for or applicable to the period ended on the
date of OTE’s Current Balance Sheet, except as reflected therein, and all such
dates and years and periods prior thereto and for which OTE may at said date
have been liable in its own right or as transferee of the assets of, or as
successor to, any other corporation or other entity, except for taxes accrued
but not yet due and payable.  OTE has not elected at any time pursuant to the
Code to be treated as an S corporation pursuant to Section 1362(a) of the Code
or a collapsed corporation pursuant to Section 341(f) of the Code, nor has OTE
made any other elections pursuant to the Code (other than elections that relate
solely to methods of accounting, depreciation, or amortization) that would have
an OTE Material Adverse Effect.  There are no outstanding agreements or waivers
extending the statutory period of limitation applicable to any OTE Return.
 
9
 
 

--------------------------------------------------------------------------------

 
 


(b)           OTE has complied in all respects with all applicable Laws relating
to the payment and withholding of Taxes (including any estimated Taxes and the
withholding of Taxes pursuant to Sections 1441 and 1442 of the Code or similar
provisions under any foreign Laws) and has, within the time and the manner
prescribed by law, withheld from employee wages and paid over all amounts
withheld under applicable Laws, except when noncompliance would not have an OTE
Material Adverse Effect.  There are no liens on any of OTE’s assets respecting
Taxes other than for Taxes not yet due and payable.  There is no material
dispute or claim concerning any liabilities for Taxes of OTE either raised or
reasonably expected to be raised by any taxing authority.


(c)           Except as disclosed in Schedule 3.11(c) of the OTE Schedules:
(i) there is no audit of any OTE Returns by a governmental or taxing authority
in process, pending, or threatened (formally or informally), and OTE has no
knowledge of any potential audit; (ii) except to the extent that the applicable
statute of limitations has expired and except as to matters that have been
resolved, no deficiencies exist or have been asserted (either formally or
informally) or are expected to be asserted respecting Taxes of OTE, and no
notice (either formally or informally) has been received by OTE that it has not
filed an OTE Return or paid Taxes required to be filed or paid by it; (iii  OTE
is not a party to any pending action or proceeding for assessment or collection
of Taxes, nor has an action or proceeding been asserted or threatened (either
formally or informally) against it or any of its assets, except to the extent
that the applicable statute of limitations has expired and except as to matters
that have been resolved; (iv) no waiver or extension of any statute of
limitations is in effect respecting Taxes of OTE or OTE Returns; (v) no action
has been taken that would have the effect of deferring any liability for Taxes
for OTE from any period prior to the Effective Time to any period after the
Effective Time; (vi) there are no requests for rulings, subpoenas, or requests
for information pending respecting the Taxes of OTE; (vii) no power of attorney
has been granted by OTE respecting any matter relating to Taxes; (viii) OTE has
never been included in an affiliated group of corporations, within the meaning
of Section 1504 of the Code; (ix) OTE is not (nor has it ever been) a party to
any tax-sharing agreement between affiliated corporations; and (x) the amount of
liability for unpaid Taxes of OTE for all periods ending on or before the
Effective Time will not, in the aggregate, materially exceed the amount of the
liability accruals for Taxes reflected on OTE’s Current Balance Sheet.


Section 3.12                      Vote Required


The only vote of the holders of any class or series of OTE capital stock
necessary to approve the Merger is the affirmative vote of the holders of a
majority of the OTE Stock outstanding.


Section 3.13                      Brokers


Except as set forth in Schedule 3.13 of the OTE Schedules, no broker, finder, or
investment banker is entitled to any brokerage, finder’s, or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of OTE.  Prior to the date of this
Agreement, OTE has made available to TetriDyn complete and correct copies of all
agreements referenced in Schedule 3.13 pursuant to which any such firm will be
entitled to any payment related to the transactions contemplated by this
Agreement.


Section 3.14                      Information Supplied


Without limiting any of the representations and warranties contained herein, no
representation or warranty of OTE and no statement by OTE or other information
contained in or documents referred to in the OTE Schedules, as of the date of
such representation, warranty, statement, or document, contains or contained any
untrue statement of material fact or, at the date thereof, omits or omitted to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which such statements are or were
made, not misleading.
 
10
 
 

--------------------------------------------------------------------------------

 
 
Section 3.15                      Employee Benefit Plans; Labor Matters


(a)           OTE is not bound by or subject to (and none of its operations is
bound by or subject to) any written or oral, express or implied, contract,
commitment, or arrangement with any labor union, and no labor union has
requested or, to OTE’s knowledge, has sought to represent any of OTE’s
employees, representatives, or agents.  There is no strike or other labor
dispute involving OTE pending or, to OTE’s knowledge, threatened that could have
an OTE Material Adverse Effect, nor is OTE aware of any labor organization
activity involving its employees.  OTE is not aware that any officer or key
employee, or that any group of key employees, intends to terminate employment
with OTE, nor does OTE have a present intention to terminate the employment of
any of the foregoing.  The employment of each officer and employee of OTE, to
the best of OTE’s knowledge, is terminable at OTE’s will.


(b)           Except as set forth in Schedule 3.15(b) of the OTE Schedules, OTE
does not maintain, and has not contributed during the past five years to, any
employee benefit plan (as such term is defined in The Employee Retirement Income
Security Act of 1974 (“ERISA”), Section 3(s), or for which OTE or any member of
its ERISA group would incur liability under Sections 4065, 4069, 4212(c), or
4204 of ERISA, and any other retirement, pension, stock option, stock
application rights, profit sharing, incentive compensation, deferred
compensation, savings, thrift, vacation pay, severance pay, or other employee
compensation or benefit plan, agreement, practice, or arrangement, whether
written or unwritten, whether or not legally binding (collectively, the “OTE
Benefit Plans”).  As of the date of this Agreement, except as would not have an
OTE Material Adverse Effect, the material OTE Benefit Plans maintained by OTE or
any member of its ERISA Group, or respecting which OTE has or may have a
liability, are in substantial compliance with applicable Laws, including ERISA
and the Code.  Schedule 3.15(b) sets forth a list of all OTE Benefit Plans, true
and complete copies of which have been furnished to TetriDyn.  With respect to
the OTE Benefit Plans, no event has occurred, and to OTE’s knowledge, there
exists no condition or set of circumstances, in connection with which OTE or any
member of its ERISA group could be subject to any liability under the terms of
the OTE Benefit Plans, ERISA, the Code, or any other applicable Law that would
have an OTE Material Adverse Effect.


(c)           Except as otherwise set forth on Schedule 3.15(c) of the OTE
Schedules, neither OTE nor any member of its ERISA group contributes or has an
obligation to contribute to, has not within five years prior to the date of this
Agreement contributed or had an obligation to contribute to, or has any
secondary liability under ERISA Section 4204 to, a multiemployer plan within the
meaning of Section 3(37) of ERISA.


(d)           Neither OTE nor any member of its ERISA group is or has ever been
a party to any collective bargaining or other labor union contracts.  No
collective bargaining agreement is being negotiated by OTE.  There is no pending
or threatened labor dispute, strike, or work stoppage against OTE or any of its
subsidiaries that may interfere with OTE’s business activities.  None of OTE or
any of its representatives or employees has committed any unfair labor practices
in connection with the operation of OTE’s business, and there is no pending or
threatened charge or complaint against OTE by the National Labor Relations Board
or any comparable state agency.


(e)           With respect to each OTE Benefit Plan that is a “group health
plan” within the meaning of Section 5000(b) of the Code, each such OTE Benefit
Plan complies, and has complied, with the requirements of Part 6 of Title I of
ERISA and Sections 4980B and 5000 of the Code, except when the failure to so
comply would not have an OTE Material Adverse Effect.


Section 3.16                      Employee Relations


OTE has complied in all material respects with all applicable Laws that relate
to prices, wages, hours, harassment, disabled access, discrimination employment,
and collective bargaining and to the operation of its business, and OTE is not
liable for any arrears of wages or taxes or penalties for failure to comply with
any of the foregoing.  OTE believes that its relations with its employees are
satisfactory.
 
11
 
 

--------------------------------------------------------------------------------

 
 
Section 3.17                      Certain Business Practices


Neither OTE nor any of its directors, officers, agents, or employees on OTE’s
behalf has used any funds for unlawful contributions, gifts, entertainment, or
other unlawful expenses relating to political activity; made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns; violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended; or made any other unlawful
payment.


Section 3.18                      Environmental Matters


Except as set forth in Schedule 3.18 of the OTE Schedules: (a) during the period
of OTE’s ownership, use, or other occupancy of the properties of OTE, OTE has
not used, generated, manufactured, stored, treated, disposed of, or released any
hazardous waste or substance on, under, or about any of the properties, except
in compliance with environmental Laws; and (b) OTE has no knowledge of, or
reason to believe that there has been: (i) any use, generation, manufacture,
storage, treatment, disposal, release, or threatened release of any hazardous
waste or substance by any prior owners or occupants of any of the properties,
except in compliance with environmental Laws; or (ii) any actual or threatened
litigation or claims of any kind against OTE or any other person for whose
conduct it is or may be liable by any person relating to such matters.


Section 3.19                      Insurance


OTE is currently insured, and during each of the past three calendar years has
been insured, for reasonable amounts against such risks as companies similarly
situated would, in accordance with good business practice, customarily be
insured.


Section 3.20                      Certain Contracts and Restrictions


Other than agreements, contracts, or commitments listed elsewhere in the OTE
Schedules, Schedule 3.20 of the OTE Schedules lists, as of the date hereof, each
agreement, contract, or commitment (including any amendments thereto) to which
OTE is a party or by which OTE is bound involving consideration during the next
12 months in excess of $1,000,000 or that is otherwise material to the assets,
liabilities, financial condition, results of operations, or current or future
business of OTE, taken as a whole.  As of the date of this Agreement and except
as indicated on the OTE Schedules, OTE has fully complied with all material
terms and conditions of all agreements, contracts, and commitments that will be
listed in the OTE Schedules, and all such agreements, contracts, and commitments
are in full force and effect.  All such agreements, contracts, and commitments
are not subject to any memorandum or other written document or understanding
permitting cancellation, and OTE has no knowledge of any defaults thereunder or
any cancellations or modifications thereof.


Section 3.21                      Properties


Except for liens arising in the ordinary course of business after the date
hereof and properties and assets disposed of in the ordinary course of business
after the date of OTE’s Current Balance Sheet, OTE has good and marketable title
free and clear of all liens, the existence of which would have an OTE Material
Adverse Effect, to all material properties and assets, whether tangible or
intangible, real, personal, or mixed, reflected in OTE’s Current Balance Sheet
as being owned by OTE as of the date thereof or purported to be owned on the
date hereof.  All buildings, fixtures, equipment, and other property and assets
that are material to its business held under leases by OTE are held under valid
instruments enforceable by OTE in accordance with their respective
terms.  Substantially all of OTE’s equipment in regular use has been well
maintained and is in good and serviceable condition, reasonable wear and tear
excepted.


Section 3.22                      Easements


OTE’s business has been operated in a manner that does not violate the material
terms of any easements, rights of way, permits, servitude, licenses, and similar
rights relating to real property used by OTE in its business (collectively, “OTE
Easements”) except for violations that have not resulted and will not result in
an OTE Material Adverse Effect.  All material OTE Easements are valid and
enforceable and grant the rights purported to be granted thereby and all rights
necessary thereunder for the current operation of such business.
 
12
 
 

--------------------------------------------------------------------------------

 
 
Section 3.23                      Futures Trading and Fixed Price Exposure


OTE is not presently engaged in any futures or options trading nor is it a party
to any price, interest rate, or currency swaps, hedges, futures, or other
derivative instruments.


Section 3.24                      Intellectual Property


(a)           Schedule 3.24(a) of the OTE Schedules lists all the registered
patents, trademarks, service marks, copyrights, trade names, and applications
for any of the foregoing owned by OTE as of the date of this Agreement (the “OTE
Registered Intellectual Property”).  OTE has good and marketable title to the
OTE Registered Intellectual Property and has good and marketable title to, or
valid licenses or rights to use, all patents, copyrights, trademarks, trade
names, brand names, proprietary and other technical information, technology and
software (collectively, “OTE Intellectual Property”) used in the operation of
its business as presently conducted, free from any liens and free from any
requirement of any past, present, or future royalty payments, license fees,
charges, or other payments or conditions or restrictions, whatsoever, except as
set forth on Schedule 3.24(a).  Immediately after the Effective Time, the
Surviving Corporation will own or will have the right to use all OTE
Intellectual Property free from liens and on the same terms and conditions as in
effect prior to the Effective Time.


(b)           To the best of its knowledge, OTE has not infringed and is not
infringing upon, and for the past three years has not engaged and is not
engaging in, any unauthorized use or misappropriation of any patents,
copyrights, trademarks, trade names, brand names, proprietary and other
technical information, technology and software owned by or belonging to any
other person.  Except as set forth in Schedule 3.24(b) of the OTE Schedules,
there are no claims or proceedings pending or, to OTE’s knowledge, threatened
against OTE asserting that OTE is infringing or engaging in the unauthorized use
or misappropriation of any intellectual property of any other person.


(c)           OTE is not aware of prior art respecting any of the patents owned
or licensed by it that was not disclosed to the U.S. Patent and Trademark Office
(or to any comparable foreign authority, if necessary) in connection with
applications for such patents.  OTE is not aware of any fact or event making any
one or more claims of any of such patents invalid or unenforceable, and OTE has
not engaged in any conduct, or omitted to perform any necessary act, the result
of which would be to invalidate any of such patents or adversely affect any of
their enforceability.


(d)           Schedule 3.24(d) of the OTE Schedules sets forth all agreements
and arrangements pursuant to which: (i) OTE has licensed OTE Intellectual
Property to, or the use of OTE Intellectual Property in other areas permitted
(through nonassertion, settlement, or similar agreements or otherwise) by, any
other person; and (ii) OTE has had OTE Intellectual Property licensed to it, or
has otherwise been permitted to use OTE Intellectual Property (through
nonassertion, settlement, or similar agreements or otherwise).  All of the
agreements or arrangements to the extent set forth on Schedule 3.24(d): (x) are
in full force and effect in accordance with their terms and OTE is not aware
that any default exists thereunder by OTE or by any other party thereto;
(xi) are free and clear of liens; (xii) do not contain any change of control or
other terms or conditions that will become applicable or inapplicable as a
result of the consummation of the Merger and the transactions contemplated by
this Agreement.  OTE has delivered to TetriDyn true and complete copies of all
agreements and arrangements set forth on Schedule 3.24(d).  There are no
royalties, license fees, charges, or other amounts payable by, or on behalf of,
OTE for any OTE Intellectual Property other than as set forth on Schedule
3.24(d).
 
13
 
 

--------------------------------------------------------------------------------

 
 
Section 3.25                      Transactions with Affiliates


Schedule 3.25 of the OTE Schedules sets forth a description of every material
contract, agreement, or arrangement between OTE and any person who is or has
ever been an officer or director of OTE, or person of record or known by OTE to
have beneficial ownership of 10% or more of the issued and outstanding OTE
Stock, and which is to be performed, in whole or in part, after the date hereof
or was entered into within three years before the date hereof.  In all of such
circumstances, the contract, agreement, or arrangement was for a bona fide
business purpose of OTE, and the amount paid or received, whether in cash,
services, or kind, is, has been during the full term thereof, and is required to
be during the unexpired portion of the term thereof, no less favorable to OTE
than terms available from otherwise unrelated parties in arm’s-length
transactions.  Except as disclosed in Schedule 3.25 or otherwise disclosed
herein, no officer or director of OTE or 10% shareholder of OTE has, or has had
during the preceding three years, any interest, directly or indirectly, in any
material transaction with OTE.  Schedule 3.25 also includes a description of any
commitment by OTE, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other material transaction with, any affiliated
person.


Section 3.26                      Compliance with Securities Laws


All of the securities offered and sold by OTE or any predecessor within three
years prior to the date of this Agreement were issued in transactions exempt
from registration under the Securities Act and applicable state securities Laws.


Section 3.27                      Disclosure Controls


OTE maintains systems of internal accounting controls sufficient to provide
reasonable assurance that: (a) transactions are executed in accordance with
management’s general or specific authorizations; (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(c) access to assets is permitted only in accordance with management’s general
or specific authorization; and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken respecting any differences.


Section 3.28                      Off Balance Sheet Arrangements


There are no transactions, arrangements, and other relationships between and/or
among OTE or, to OTE’s knowledge, any of its affiliates and any unconsolidated
entity, including any structural finance, special purpose, or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that would reasonably be
expected to affect materially OTE’s liquidity or the availability of, or
requirements for, its capital resources.


Section 3.29                      Forward-Looking Statement


No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) (a “Forward Looking
Statement”) contained in OTE Schedules has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.


Section 3.30                      No Improper Practices


Except as set forth in Schedule 3.30 of the OTE Schedules: (a) neither OTE nor,
to OTE’s knowledge, any director, officer, agent, employee, or other person
associated with or acting on behalf of OTE has, in the past three years: made
any unlawful contributions to any candidate for any political office (or failed
fully to disclose any contribution in violation of law); made any contribution
or other payment to any official of, or candidate for, any federal, state,
municipal, or foreign office or other person charged with similar public or
quasi-public duty in violation of any law or of the character required;
(b) following the Closing, TetriDyn will not be required by the Exchange Act to
disclose any contributions or payments in any periodic report (“Periodic
Report”) required to be filed pursuant to Section 13 or 15(d) thereunder; (c) no
relationship, direct or indirect, exists between or among OTE or, to OTE’s
knowledge any affiliate, on the one hand, and the directors, officers, and
stockholders of OTE, on the other hand, that TetriDyn is required, or will be
required, by the Exchange Act to describe in any Periodic Report following the
Closing; and (d) there are no material outstanding loans or advances or material
guarantees of indebtedness by OTE to, or for the benefit of, any of its officers
or directors or any of the members of the families of any of them that TetriDyn
is required, or will be required, by the Exchange Act to describe in any
Periodic Report following the Closing.
 
14
 
 

--------------------------------------------------------------------------------

 

 
Section 3.31                      OFAC


Neither OTE nor, to OTE’s knowledge, any director, officer, agent, employee, or
other affiliate of OTE or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).


Section 3.32                      Minute Book


OTE’s minute book contains, and will contain at the Closing Date, a materially
complete record of all meetings, consents, or other actions of its board of
directors and shareholders for the period from inception through the date hereof
and accurately reflects the substance of all transactions referred to in such
minutes in all material respects.




ARTICLE IV
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF TETRIDYN


TetriDyn hereby represents, covenants, and warrants to OTE, such
representations, covenants, and warranties to be made as of the date hereof and
at and as of the Closing Date and to survive the Closing and continue in
accordance with the terms hereof (except as otherwise expressly set forth in
section 8.01), as set forth in this Article IV and as limited or qualified by
the related disclosure schedules (the “TetriDyn Schedules”) supplementally
provided by TetriDyn to OTE.


Section 4.01                      Organization and Qualifications


Each of TetriDyn and its subsidiary is a corporation duly organized, validly
existing, and in good standing under the Laws of its state of incorporation; has
all requisite corporate power and authority to own, lease, and operate its
properties and assets and to carry on its business as it is now being conducted;
and is duly qualified and in good standing to do business in each jurisdiction
in which the nature of the business conducted by it or the ownership or leasing
of its properties makes such qualification necessary, other than where the
failure to be so duly qualified and in good standing would not have a TetriDyn
Material Adverse Effect.  The term “TetriDyn Material Adverse Effect” as used in
this Agreement shall mean any change or effect that, individually or when taken
together with all such other changes or effects, would be reasonably likely to
be materially adverse to the assets, liabilities, financial condition, results
of operations, or current or future business of TetriDyn.  When used herein, the
term TetriDyn includes its subsidiary as set forth on Schedule 4.01 of the
TetriDyn Schedules.  Except as set forth in Schedule 4.01, TetriDyn does not own
an equity interest in any other corporation, partnership, joint venture
arrangement, or other business entity that is material to the assets,
liabilities, financial condition, results of operations, or current or future
business of TetriDyn.  Except as set forth in its Periodic Reports, TetriDyn
does not have any predecessor, as that term is defined under generally accepted
accounting principles.


Section 4.02                      Articles and Bylaws


Included in Schedule 4.02 of the TetriDyn Schedules are complete and correct
copies of TetriDyn’s articles of incorporation and bylaws, as presently in
effect.  TetriDyn is not in violation of any of the provisions of its articles
of incorporation or bylaws.


Section 4.03                      Capitalization


(a)           The authorized capital stock of TetriDyn consists of:
(i) 5,000,000 shares of preferred stock, par value $0.001 per share, of which
1,200,000 shares have been designated as Series A Preferred Stock and are issued
and outstanding but are to be surrendered for cancellation contemporaneously
with the execution of this Agreement and the related designation withdrawn; and
(ii) 100,000,000 shares of TetriDyn Common Stock, par value $0.001 per share, of
which 24,031,863 shares are issued and outstanding, 29,372,278 are reserved for
issuance pursuant to the Investment Agreement of even date, and none are
reserved for future issuance on the exercise of outstanding options, warrants,
the conversion of other securities, or the exercise of any other call,
commitment, right, or other contractual arrangements to which TetriDyn is a
party or by which it is bound, for a total of 53,404,140 shares issued and
issuable on a fully diluted
 
15
 
 

--------------------------------------------------------------------------------

 
 
 
basis, excluding shares issuable on the conversion of outstanding promissory
notes due David and Antoinette Hempstead that are being acquired by JPF in
connection with the Investment Agreement.  Except as described in this section
4.03 or Schedule 4.03(a) of the TetriDyn Schedules, no shares of capital stock
of TetriDyn are reserved for any purpose.  All of the outstanding shares of
capital stock of TetriDyn are duly authorized, validly issued, and fully paid
and nonassessable, and have not been issued in violation of (nor are any of the
authorized shares of capital stock of TetriDyn subject to) any preemptive or
similar rights created by statute, TetriDyn’s articles of incorporation or
bylaws, or any agreement to which TetriDyn is a party or bound, and such
outstanding shares owned by TetriDyn are owned free and clear of all security
interests, liens, claims, pledges, agreements, limitations on TetriDyn’s voting
rights, charges, or other encumbrances of any nature whatsoever.


(b)


(i)           Except as set forth in Schedule 4.03(b)(i) of the TetriDyn
Schedules, there are no options, warrants, or other rights (including
registration rights), agreements, arrangements, or commitments of any character
to which TetriDyn is a party relating to the issued or unissued capital stock of
TetriDyn or obligating TetriDyn to grant, issue, or sell any shares of the
capital stock of TetriDyn.


(ii)           Except as set forth in Schedule 4.03(b)(ii), there are no
obligations, contingent or otherwise, of TetriDyn to: (1) repurchase, redeem, or
otherwise acquire any shares of TetriDyn Stock or other capital stock of
TetriDyn; or (2) provide material funds to, make any material investment in (in
the form of a loan, capital contribution, or otherwise), or provide any
guarantee respecting the obligations of any other person.


(iii)           Except as described in Schedule 4.03(b)(iii), TetriDyn does not
directly or indirectly own, has not agreed to purchase or otherwise acquire, or
does not hold any interest convertible into, or exchangeable or exercisable for,
5% or more of the capital stock of any corporation, partnership, joint venture,
or other business association or entity.


(iv)           Except as set forth in Schedule 4.03(b)(iv), there are no
agreements, arrangements, or commitments of any character (contingent or
otherwise) pursuant to which any person is or may be entitled to receive any
payment based on TetriDyn’s revenues or earnings or calculated in accordance
therewith.


(v)           Except as set forth in Schedule 4.03(b)(v), there are no voting
trusts, proxies, or other agreements or understandings to which TetriDyn is a
party or by which TetriDyn is bound respecting the voting of any shares of
capital stock of TetriDyn.


(c)           TetriDyn has made available to OTE complete and correct copies of:
(i) each stock option, stock award, or other benefit plans (collectively, the
“TetriDyn Option Plans”) and the forms of options issued pursuant to any
TetriDyn Option Plan, including all amendments thereto; and (ii) all options and
warrants that are not in the form specified under clause (i) above.  Schedule
4.03(c) of the TetriDyn Schedules sets forth a complete and correct list of all
outstanding warrants and options, restricted stock, or any other stock awards
(the “TetriDyn Stock Awards”) granted under the TetriDyn Option Plans or
otherwise, setting forth as of the date hereof: (x) the number and type of
TetriDyn Stock Awards; (xi) the exercise price of each outstanding stock option
or warrant; and (xii) the number of stock options and warrants presently
exercisable.


(d)           The shares of New TetriDyn Stock to be issued pursuant to this
Agreement have been duly authorized, and upon issuance in accordance with the
terms of this Agreement will be, validly issued, fully paid and nonassessable,
and not issued in violation of any preemptive or similar rights created by
statute, TetriDyn’s articles of incorporation and bylaws, or any agreement to
which TetriDyn is a party or bound.
 
16
 
 

--------------------------------------------------------------------------------

 
 
Section 4.04                      Authority


TetriDyn has all requisite corporate power and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
by TetriDyn and the consummation by TetriDyn of the transactions contemplated
hereby have been duly authorized by all necessary corporate action and no other
corporate proceedings on the part of TetriDyn are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly executed and delivered by TetriDyn and, assuming the due
authorization, execution and delivery thereof by OTE, constitutes the legal,
valid, and binding obligation of TetriDyn, enforceable against TetriDyn in
accordance with its terms, except that: (a) such enforcement may be subject to
applicable bankruptcy, insolvency, or other similar Laws, now or hereafter in
effect, affecting creditors’ rights generally; and (b) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.


Section 4.05                      No Conflict; Required Filings and Consents


(a)           Except as set forth in Schedule 4.05(a) of the TetriDyn Schedules,
the execution and delivery of this Agreement by TetriDyn does not, and the
consummation of the transaction contemplated hereby will not: (i) conflict with
or violate TetriDyn’s articles of incorporation or bylaws, in each case as
amended or restated; (ii) conflict with or violate any Laws applicable to
TetriDyn or by which any of its properties is bound or subject; or (iii) result
in any breach of, constitute a default (or an event that with notice or lapse of
time or both would become a default) under, give to others any rights of
termination, amendment, acceleration, or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of TetriDyn
pursuant to, any note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise, or other instrument or obligation to which TetriDyn
is a party or by which TetriDyn or any of its properties is bound or subject,
except for any such conflicts or violations described in clause (ii) or
breaches, defaults, events, rights of termination, amendment, acceleration or
cancellation, payment obligations, or liens or encumbrances described in clause
(iii) that would not have a TetriDyn Material Adverse Effect.


(b)           The execution and delivery of this Agreement by TetriDyn does not,
and consummation of the transactions contemplated hereby will not, require
TetriDyn to obtain any consent, license, permit, approval, waiver, authorization
or order of, or to make any filing with or notification to, any Governmental
Entities, except for: (i) complying with certain federal and state securities
Laws as provided in Article V hereof; and (ii) filing appropriate merger
documents as required by applicable state Laws and when the failure to obtain
such consents, licenses, permits, approvals, waivers, authorizations, or orders,
or to make such filings or notifications, would not, either individually or in
the aggregate, materially interfere with TetriDyn’s performance of its
obligations under this Agreement and would not have a TetriDyn Material Adverse
Effect.


Section 4.06                      Permits; Compliance


TetriDyn and, to TetriDyn’s knowledge, each third-party operator of any of
TetriDyn’s properties is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals, and orders necessary to own, lease, and operate its
properties and to carry on its business in all material respects as it is now
being conducted or as presently foreseeable (collectively, the “TetriDyn
Permits”), and there is no action, proceeding, or investigation pending or, to
TetriDyn’s knowledge, threatened regarding suspension or cancellation of any of
the TetriDyn Permits, except when the failure to possess or the suspension or
cancellation of such TetriDyn Permits would not have a TetriDyn Material Adverse
Effect.  Except as set forth in Schedule 4.06 of the TetriDyn Schedules,
TetriDyn has not received from any Governmental Entity any written notification
respecting possible conflicts, defaults, or violations of Laws, except for
written notices relating to possible conflicts, defaults, or violations that
would not have a TetriDyn Material Adverse Effect.
 
17
 
 

--------------------------------------------------------------------------------

 
 
Section 4.07                      Reports; Financial Statements


(a)           TetriDyn filed its quarterly report on Form 10-Q for the quarter
ended June 30, 2012, on August 20, 2012.  During the three years preceding such
filing, TetriDyn had filed all forms, reports, statements, and other documents
required to be filed with the SEC, including all quarterly reports on Form 10-Q,
all annual reports on Form 10-K, all current reports on Form 8-K, and all other
reports, schedules, registration statements, or other documents (collectively
referred to as the “TetriDyn SEC Reports”), except when the failure to file any
such forms, reports, statements, or other documents would not have a TetriDyn
Material Adverse Effect.  The TetriDyn SEC Reports were prepared in accordance
with the requirements of applicable law (including the Securities Act and the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such TetriDyn SEC Reports) and did not at the time they
were filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading.  A copy of the SEC docket showing the TetriDyn SEC Reports,
linked to the actual filings, is available at
http://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0000827099&owner=exclude&count=40&hidefilings=0.  TetriDyn
is subject to the periodic reporting requirements of Section 15(d) of the
Exchange Act and has no class of equity securities registered under Section 12
of the Exchange Act.


(b)           Included in Schedule 4.07 of the TetriDyn Schedules are the
unaudited balance sheet of TetriDyn as of December 31, 2014 (“TetriDyn’s Current
Balance Sheet”), together with certain adjustments, on a pro forma basis, to
reflect certain actions and agreements to be effected in accordance with this
Agreement and separate agreements related to or affecting TetriDyn entered into
and to be consummated contemporaneously herewith and of which the parties have
knowledge.  Schedule 4.07 also includes the Annual Report on Form 10-K for the
year ended December 31, 2011, which contains the audited consolidated balance
sheets of TetriDyn as of December 31, 2011, and the related consolidated
statements of operations, stockholders’ deficit, and cash flows for the years
ended December 31, 2011 and 2010, including the notes thereto and the report of
Webb & Company, P.A., certified public accountants, thereon.  TetriDyn’s Current
Balance Sheet does not include note disclosures that are required under
generally accepted accounting principles, but contains all adjustments (all of
which are normal recurring adjustments) necessary to present fairly the results
of operations and financial position of TetriDyn for the periods and as of the
dates indicated.  Except for the absence of note disclosures respecting
TetriDyn’s Current Balance Sheet, all such audited and unaudited financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods involved
(except: (a) to the extent required by changes in generally accepted accounting
principles; and (b) as may be indicated in the notes thereto) and fairly present
the financial position of TetriDyn as of the respective dates thereof and the
result of operations and cash flows for the periods indicated (including
reasonable estimates of normal and recurring year-end adjustments), except that
any unaudited interim financial statements were or will be subject to normal and
recurring year-end adjustments.


Section 4.08                      Absence of Certain Changes or Events


Except as contemplated by this Agreement or as set forth in Schedule 4.08 of the
TetriDyn Schedules, since the date of TetriDyn’s Current Balance Sheet, TetriDyn
has conducted its business in the ordinary course of business consistent with
past practice.  Since the date of TetriDyn’s Current Balance Sheet, there has
not been: (a) any event, change, or effect (including the occurrence of any
liabilities of any nature, whether or not accrued, contingent or otherwise)
having or that would be reasonably likely to have, individually or in the
aggregate, a TetriDyn Material Adverse Effect; (b) any declaration, setting
aside, or payment of any dividend or other distribution (whether in cash, stock,
or property) respecting the equity interests of TetriDyn or any redemption,
purchase, or other acquisition by TetriDyn of any of TetriDyn’s capital stock;
(c) any revaluation by TetriDyn of its assets, including the writing down of the
value of inventory or the writing down or off of notes or accounts receivable,
other than in the ordinary course of business and consistent with past
practices; (d) any change by TetriDyn in accounting principles or methods,
except insofar as may be required by a change in generally accepted accounting
principles; (e) a fundamental change in the nature of TetriDyn’s business;
(f) any arrangement for the disposition of any material property or assets of
TetriDyn; (g) any accrual, arrangement for, or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer, employee, or shareholder; (h) any increase in any profit
sharing, bonus, deferred compensation, insurance, pension, retirement, or other
employee benefit plan, payment or arrangement made to, for, or with its
officers, directors, or employees; or (i) a TetriDyn Material Adverse Effect.
 
18
 
 

--------------------------------------------------------------------------------

 

 
Section 4.09                      Absence of Litigation


Except as set forth in Schedule 4.09 of the TetriDyn Schedules, there is no
claim, suit, litigation, proceeding, arbitration, or to TetriDyn’s knowledge,
investigation of any kind, at law or in equity (including actions or proceedings
seeking injunctive relief), pending or threatened against TetriDyn or any of its
properties (except for claims, actions, suits, litigation, proceedings,
arbitrations, or investigations that would not have a TetriDyn Material Adverse
Effect), and TetriDyn is not subject to any continuing order of, consent decree,
settlement agreement, or other similar written agreement with, or to TetriDyn’s
knowledge, continuing investigation by, any Governmental Entity, or any
judgment, order, writ, injunction, decree, or award of any Government Entity or
arbitrator, including cease-and-desist or other orders, except for matters that
would not have a TetriDyn Material Adverse Effect.


Section 4.10                      Tax Matters


Neither TetriDyn nor, to TetriDyn’s knowledge, any of its affiliates has taken
or agreed to take any action that would prevent the Merger from constituting a
tax-free reorganization qualifying under the provisions of Section 368(a) of the
Code, all as more particularly set forth in a separate letter of representation
in form and substance reasonably satisfactory to OTE to be delivered by TetriDyn
to OTE at the Closing and which is incorporated herein by reference.


Section 4.11                      Taxes


(a)           Except as disclosed on Schedule 4.11(a) of the TetriDyn Schedules,
TetriDyn has made available to OTE complete copies of: (i) all returns and
information statements respecting any Taxes of TetriDyn (“TetriDyn Returns”) for
all periods since the formation of TetriDyn open under the statute of
limitations for assessments; and (ii) examination reports and statements of
deficiencies assessed by TetriDyn.  TetriDyn does not do business or derive
income from any state, local, territorial, or foreign taxing jurisdiction so as
to be subject to Taxes or return filing requirements, other than those TetriDyn
Returns described in the preceding sentence.  Except as disclosed on Schedule
4.11(a) or to the extent that the applicable statute of limitations has expired,
all TetriDyn Returns required to be filed by or on behalf of TetriDyn have been
duly filed on a timely basis with the appropriate governmental authorities and
are true, correct, and complete, and all Taxes for all periods covered by such
TetriDyn Returns or respecting any period prior to the Effective Time, have been
duly paid in full or a provision for the payment thereof has been made in
accordance with generally accepted accounting principles and is reflected on
TetriDyn’s Current Balance Sheet.  All TetriDyn Returns are accurate and correct
in all material respects.  TetriDyn has no liabilities respecting the payment of
any Taxes (including any deficiencies, interest, or penalties) accrued for or
applicable to the period ended on the date of TetriDyn’s Current Balance Sheet,
except as reflected therein, and all such dates and years and periods prior
thereto and for which TetriDyn may at said date have been liable in its own
right or as transferee of the assets of, or as successor to, any other
corporation or other entity, except for taxes accrued but not yet due and
payable.  TetriDyn has not elected at any time pursuant to the Code to be
treated as an S corporation pursuant to Section 1362(a) of the Code or a
collapsed corporation pursuant to Section 341(f) of the Code, nor has TetriDyn
made any other elections pursuant to the Code (other than elections that relate
solely to methods of accounting, depreciation, or amortization) that would have
a TetriDyn Material Adverse Effect.  There are no outstanding agreements or
waivers extending the statutory period of limitation applicable to any TetriDyn
Return.


(b)           TetriDyn has complied in all respects with all applicable Laws
relating to the payment and withholding of Taxes (including any estimated Taxes
and the withholding of Taxes pursuant to Sections 1441 and 1442 of the Code or
similar provisions under any foreign Laws) and has, within the time and the
manner prescribed by law, withheld from employee wages and paid over all amounts
withheld under applicable Laws.  There are no liens on any of the assets of
TetriDyn respecting Taxes other than for Taxes not yet due and payable.  There
is no material dispute or claim concerning any liabilities for Taxes of TetriDyn
either raised or reasonably expected to be raised by any taxing authority.
 
19
 
 

--------------------------------------------------------------------------------

 
 
 
(c)           Except as disclosed in Schedule 4.11(c) of the TetriDyn Schedules:
(i) there is no audit of any TetriDyn Returns by a governmental or taxing
authority in process, pending, or threatened (formally or informally), and
TetriDyn has no knowledge of any such potential audit; (ii) except to the extent
that the applicable statute of limitations has expired and except as to matters
that have been resolved, no deficiencies exist or have been asserted (either
formally or informally) or are expected to be asserted respecting Taxes of
TetriDyn, and no notice (either formally or informally) has been received by
TetriDyn that it has not filed a TetriDyn Return or paid Taxes required to be
filed or paid by it; (iii) TetriDyn is not a party to any pending action or
proceeding for assessment or collection of Taxes, nor has such an action or
proceeding been asserted or threatened (either formally or informally) against
it or any of its assets, except to the extent that the applicable statute of
limitations has expired and except as to matters that have been resolved;
(iv) no waiver or extension of any statute of limitations is in effect
respecting Taxes of TetriDyn or TetriDyn Returns; (v) no action has been taken
that would have the effect of deferring any liability for Taxes for TetriDyn
from any period prior to the Effective Time to any period after the Effective
Time; (vi) there are no requests for rulings, subpoenas, or requests for
information pending respecting the Taxes of TetriDyn; (vii) no power of attorney
has been granted by TetriDyn respecting any matter relating to Taxes;
(viii) TetriDyn has never been included in an affiliated group of corporations
within the meaning of Section 1504 of the Code; (ix) TetriDyn is not (nor has it
ever been) a party to any tax-sharing agreement between affiliated corporations;
and (x) the amount of liability for unpaid Taxes of TetriDyn for all periods
ending on or before the Effective Time will not, in the aggregate, materially
exceed the amount of the liability accruals for Taxes reflected on TetriDyn’s
Current Balance Sheet.


Section 4.12                      No Vote Required


No vote of the holders of any class or series of TetriDyn capital stock is
necessary to approve the Merger by MergerCo.


Section 4.13                      Brokers


Except as set forth in Schedule 4.13 of the TetriDyn Schedules, no broker,
finder, or investment banker is entitled to any brokerage, finder’s, or other
fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of TetriDyn.  Prior to
the date of this Agreement, TetriDyn has made available to OTE complete and
correct copies of all agreements referenced in Schedule 4.13 pursuant to which
any such firm will be entitled to any payment related to the transactions
contemplated by this Agreement.


Section 4.14                      Information Supplied


Without limiting any of the representations and warranties contained herein, no
representation or warranty of TetriDyn and no statement by TetriDyn or other
information contained in or documents referred to in the TetriDyn Schedules, as
of the date of such representation, warranty, statement, or document, contains
or contained any untrue statement of material fact or, at the date thereof,
omits or omitted to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which such
statements are or were made, not misleading.


Section 4.15                      Employee Benefit Plans; Labor Matters


(a)           TetriDyn is not bound by or subject to (and none of its operations
is bound by or subject to) any written or oral, express or implied, contract,
commitment, or arrangement with any labor union, and no labor union has
requested or, to TetriDyn’s knowledge, has sought to represent any of TetriDyn’s
employees, representatives, or agents.  There is no strike or other labor
dispute involving TetriDyn pending or, to TetriDyn’s knowledge, threatened that
could have a TetriDyn Material Adverse Effect, nor is TetriDyn aware of any
labor organization activity involving its employees.  TetriDyn is not aware that
any officer or key employee, or that any group of key employees, intends to
terminate their employment with TetriDyn, nor does TetriDyn have a present
intention to terminate the employment of any of the foregoing.  The employment
of each officer and employee of TetriDyn, to the best of TetriDyn’s knowledge,
is terminable at TetriDyn’s will.
 
20
 
 

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in Schedule 4.15(b) of the TetriDyn Schedules,
TetriDyn does not maintain and has not contributed during the past five years to
any employee benefit plan (as such term is defined in ERISA Section 3(s) or
respecting which TetriDyn or any member of its ERISA group would incur liability
under Sections 4065, 4069, 4212(c), or 4204 of ERISA, and any other retirement,
pension, stock option, stock application rights, profit sharing, incentive
compensation, deferred compensation, savings, thrift, vacation pay, severance
pay, or other employee compensation or benefit plan, agreement, practice or
arrangement, whether written or unwritten, whether or not legally binding
(collectively, the “TetriDyn Benefit Plans”).  As of the date of this Agreement,
except as would not have a TetriDyn Material Adverse Effect, the material
TetriDyn Benefit Plans maintained by TetriDyn or any member of its ERISA group,
or respecting which TetriDyn has or may have a liability, are in substantial
compliance with applicable Laws, including ERISA and the Code.  Schedule 4.15(b)
sets forth a list of all TetriDyn Benefit Plans, true and complete copies of
which have been furnished to OTE.  With respect to the TetriDyn Benefit Plans,
no event has occurred, and to TetriDyn’s knowledge, there exists no condition or
set of circumstances, in connection with which TetriDyn or any member of its
ERISA group could be subject to any liability under the terms of such TetriDyn
Benefit Plans, ERISA, the Code, or any other applicable Law that would have a
TetriDyn Material Adverse Effect.


(c)           Except as otherwise set forth on Schedule 4.15(c) of the TetriDyn
Schedules, neither TetriDyn nor any member of its ERISA group contributes or has
an obligation to contribute to, and has not within five years prior to the date
of this Agreement contributed or had an obligation to contribute to or has any
secondary liability under ERISA Section 4204 to, a multiemployer plan within the
meaning of Section 3(37) of ERISA.


(d)           Neither TetriDyn nor any member of its ERISA group is or has ever
been a party to any collective bargaining or other labor union contracts.  No
collective bargaining agreement is being negotiated by TetriDyn.  There is no
pending or threatened labor dispute, strike, or work stoppage against TetriDyn
or any of its subsidiaries that may interfere with TetriDyn’s business
activities.  None of TetriDyn or any of its representatives or employees has
committed any unfair labor practices in connection with the operation of
TetriDyn’s business, and there is no pending or threatened charge or complaint
against TetriDyn by the National Labor Relations Board or any comparable state
agency.


(e)           With respect to each TetriDyn Benefit Plan that is a “group health
plan” within the meaning of Section 5000(b) of the Code, each such TetriDyn
Benefit Plan complies and has complied with the requirements of Part 6 of Title
I of ERISA and Sections 4980B and 5000 of the Code, except when the failure to
so comply would not have a TetriDyn Material Adverse Effect.


Section 4.16                      Employee Relations


TetriDyn has complied in all material respects with all applicable Laws that
relate to prices, wages, hours, harassment, disabled access, discrimination
employment, and collective bargaining and to the operation of its business and
is not liable for any arrears of wages or any taxes or penalties for failure to
comply with any of the foregoing.  TetriDyn believes that its relations with its
employees are satisfactory.


Section 4.17                      Certain Business Practices


Neither TetriDyn nor any of its TetriDyn’s directors, officers, agents, or
employees on its behalf has used any funds for unlawful contributions, gifts,
entertainment, or other unlawful expenses relating to political activity; made
any unlawful payment to foreign or domestic government officials or employees or
to foreign or domestic political parties or campaigns; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any other
unlawful payment.
 
21
 
 

--------------------------------------------------------------------------------

 
 
Section 4.18                      Environmental Matters


Except as set forth in Schedule 4.18 of the TetriDyn Schedules: (a) during the
period of TetriDyn’s ownership, use, or other occupancy of the properties of
TetriDyn, it has not used, generated, manufactured, stored, treated, disposed
of, or released any hazardous waste or substance on, under, or about any of the
properties, except in compliance with environmental Laws; and (b) TetriDyn has
no knowledge of, or reason to believe that there has been: (i) any use,
generation, manufacture, storage, treatment, disposal, release, or threatened
release of any hazardous waste or substance by any prior owners or occupants of
any of the properties, except in compliance with environmental Laws; or (ii) any
actual or threatened litigation or claims of any kind against TetriDyn or any
other person for whose conduct it is or may be liable by any person relating to
such matters.


Section 4.19                      Insurance


TetriDyn is not currently insured.


Section 4.20                      Certain Contracts and Restrictions


Other than agreements, contracts, or commitments listed elsewhere in the
TetriDyn Schedules, Schedule 4.20 of the TetriDyn Schedules lists, as of the
date hereof, each agreement, contract, or commitment (including any amendments
thereto) to which TetriDyn is a party or by which TetriDyn is bound involving
consideration during the next 12 months in excess of $10,000 or that is
otherwise material to the assets, liabilities, financial condition, results of
operations or current or future business of TetriDyn, taken as a whole.  As of
the date of this Agreement and except as indicated on the TetriDyn Schedules,
TetriDyn has fully complied with all material terms and conditions of all
agreements, contracts, and commitments that will be listed in the TetriDyn
Schedules, and all such agreements, contracts, and commitments are in full force
and effect.  All such agreements, contracts, and commitments are not subject to
any memorandum or other written document or understanding permitting
cancellation, and TetriDyn has no knowledge of any defaults thereunder or any
cancellations or modifications thereof.


Section 4.21                      Properties


Except for liens arising in the ordinary course of business after the date
hereof and properties and assets disposed of in the ordinary course of business
after the date of TetriDyn’s Current Balance Sheet, TetriDyn has good and
marketable title free and clear of all liens, the existence of which would have
a TetriDyn Material Adverse Effect, to all material properties and assets,
whether tangible or intangible, real, personal, or mixed, reflected in
TetriDyn’s Current Balance Sheet as being owned by TetriDyn as of the date
thereof or purported to be owned on the date hereof.  All buildings, fixtures,
equipment, and other property and assets that are material to its business held
under leases by TetriDyn are held under valid instruments enforceable by
TetriDyn in accordance with their respective terms.  Substantially all of
TetriDyn’s equipment in regular use has been well maintained and is in good and
serviceable condition, reasonable wear and tear excepted.


Section 4.22                      Easements


TetriDyn’s business has been operated in a manner that does not violate the
material terms of any easements, rights of way, permits, servitude, licenses,
and similar rights relating to real property used by TetriDyn in its business
(collectively, “TetriDyn Easements”) except for violations that have not
resulted and will not result in a TetriDyn Material Adverse Effect.  All
material TetriDyn Easements are valid and enforceable and grant the rights
purported to be granted thereby and all rights necessary thereunder for the
current operation of such business.


Section 4.23                      Futures Trading and Fixed Price Exposure


TetriDyn is not presently engaged in any futures or options trading nor is it a
party to any price, interest rate, or currency swaps, hedges, futures, or other
derivative instruments.
 
22
 
 

--------------------------------------------------------------------------------

 
 
Section 4.24                      Intellectual Property


(a)           Schedule 4.24(a) of the TetriDyn Schedules lists all the
registered patents, trademarks, service marks, copyrights, trade names, and
applications for any of the foregoing owned by TetriDyn as of the date of this
Agreement (the “TetriDyn Registered Intellectual Property”).  TetriDyn has good
and marketable title to the TetriDyn Registered Intellectual Property and has
good and marketable title to, or valid licenses or rights to use, all patents,
copyrights, trademarks, trade names, brand names, proprietary and other
technical information, technology, and software (collectively, “TetriDyn
Intellectual Property”) used in the operation of its business as presently
conducted, free from any liens and free from any requirement of any past,
present, or future royalty payments, license fees, charges or other payments, or
conditions or restrictions, whatsoever, except as set forth on Schedule
4.24(a).  Immediately after the Effective Time, the Surviving Corporation will
own or will have the right to use all TetriDyn Intellectual Property free from
liens.


(b)           To the best of its knowledge, TetriDyn has not infringed and is
not infringing upon, and has not engaged and is not engaging in, any
unauthorized use or misappropriation of any patents, copyrights, trademarks,
trade names, brand names, proprietary and other technical information,
technology, and software owned by or belonging to any other person.  Except as
set forth in Schedule 4.24(b) of the TetriDyn Schedules, there are no claims or
proceedings pending or, to TetriDyn’s knowledge, threatened against TetriDyn
asserting that TetriDyn is infringing or engaging in the unauthorized use or
misappropriation of any intellectual property of any other person.


(c)           TetriDyn is not aware of prior art respecting any of the patents
owned or licensed by it that was not disclosed to the U.S. Patent and Trademark
Office (or to any comparable foreign authority, if necessary) in connection with
applications for such patents.  TetriDyn is not aware of any fact or event
making any one or more claims of any of such patents invalid or unenforceable,
and TetriDyn has not engaged in any conduct or omitted to perform any necessary
act, the result of which would be to invalidate any of such patents or adversely
affect any of their enforceability.


(d)           Schedule 4.24(d) of the TetriDyn Schedules sets forth all
agreements and arrangements pursuant to which: (i) TetriDyn has licensed
TetriDyn Intellectual Property to, or the use of TetriDyn Intellectual Property
in other areas permitted (through nonassertion, settlement, or similar
agreements or otherwise) by, any other person; and (ii) TetriDyn has had
TetriDyn Intellectual Property licensed to it, or has otherwise been permitted
to use TetriDyn Intellectual Property (through nonassertion, settlement, or
similar agreements or otherwise).  All of the agreements or arrangements to the
extent set forth on Schedule 4.24(d): (x) are in full force and effect in
accordance with their terms and TetriDyn is not aware that any default exists
thereunder by TetriDyn or by any other party thereto; (xi) are free and clear of
liens; (xii) do not contain any change of control or other terms or conditions
that will become applicable or inapplicable as a result of the consummation of
the Merger and the transactions contemplated by this Agreement.  TetriDyn has
delivered to OTE true and complete copies of all agreements and arrangements set
forth on Schedule 4.24(d).  There are no royalties, license fees, charges, or
other amounts payable by, or on behalf of, TetriDyn for of any TetriDyn
Intellectual Property other than as set forth on Schedule 4.24(d).


Section 4.25                      Transactions with Affiliates


Schedule 4.25 of the TetriDyn Schedules sets forth a description of every
material contract, agreement, or arrangement between TetriDyn and any person who
is or has ever been an officer or director of TetriDyn, or person of record or
known by TetriDyn to have beneficial ownership of 10% or more of the issued and
outstanding TetriDyn Stock, and which is to be performed, in whole or in part,
after the date hereof or was entered into within three years before the date
hereof.  In all of such circumstances, the contract, agreement, or arrangement
was for a bona fide business purpose of TetriDyn, and the amount paid or
received, whether in cash, services, or kind is, has been during the full term
thereof, and is required to be during the unexpired portion of the term thereof,
no less favorable to TetriDyn than terms available from otherwise unrelated
parties in arm’s-length transactions.  Except as disclosed in Schedule 4.25 or
otherwise disclosed herein, no officer or director of TetriDyn or 10%
shareholder of TetriDyn has, or has had during the preceding three years, any
interest, directly or indirectly, in any material transaction with
TetriDyn.  Schedule 4.25 also includes a description of any commitment by
TetriDyn, whether written or oral, to lend any funds to, borrow any money from,
or enter into any other material transaction with any such affiliated person.
 
23
 
 

--------------------------------------------------------------------------------

 

 
Section 4.26                      Compliance with Securities Laws


All of the securities offered and sold by TetriDyn within three years prior to
the date of this Agreement were issued in transactions exempt from registration
under the Securities Act and applicable state securities Laws.


Section 4.27                      Disclosure Controls


TetriDyn maintains systems of internal accounting controls sufficient to provide
reasonable assurance that: (a) transactions are executed in accordance with
management’s general or specific authorizations; (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(c) access to assets is permitted only in accordance with management’s general
or specific authorization; and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken respecting any differences.


Section 4.28                      Off Balance Sheet Arrangements


There are no off balance sheet transactions that would reasonably be expected to
affect materially TetriDyn’s liquidity or the availability of or requirements
for its capital resources.


Section 4.29                      Forward-Looking Statement


No Forward Looking Statement contained in TetriDyn Schedules or Periodic Reports
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.


Section 4.30                      No Improper Practices


Except as set forth in Schedule 4.30 of the TetriDyn Schedules: (a) neither
TetriDyn nor, to TetriDyn’s knowledge, any director, officer, agent, employee or
other person associated with or acting on TetriDyn’s behalf has, in the past
three years, made any unlawful contributions to any candidate for any political
office (or failed fully to disclose any contribution in violation of law); made
any contribution or other payment to any official of, or candidate for, any
federal, state, municipal, or foreign office or other person charged with
similar public or quasi-public duty in violation of any law or of the character
required; (b) following the Closing, TetriDyn will not be required by the
Exchange Act to disclose any contributions or payments in any Periodic Report
required to be filed pursuant to Section 13 or 15(d) thereunder; (c) no
relationship, direct or indirect, exists between or among TetriDyn or, to
TetriDyn’s knowledge any affiliate, on the one hand, and the directors,
officers, and stockholders of TetriDyn, on the other hand, that TetriDyn is
required, or will be required, by the Exchange Act to describe in any Periodic
Report following the Closing; and (d) there are no material outstanding loans or
advances or material guarantees of indebtedness by TetriDyn to, or for the
benefit of, any of its officers or directors or any of the members of the
families of any of them that TetriDyn is required, or will be required, by the
Exchange Act to describe in any Periodic Report following the Closing.


Section 4.31                      OFAC


Neither TetriDyn nor, to TetriDyn’s knowledge, any director, officer, agent,
employee or other affiliate of TetriDyn or any of its subsidiaries is currently
subject to any U.S. sanctions administered by OFAC.


Section 4.32                      Minute Book


TetriDyn’s minute book contains, and will contain at the Closing Date, a
complete record of all meetings, consents, or other actions of its board of
directors and shareholders for the period from inception through the date hereof
and accurately reflects the substance of all transactions referred to in such
minutes in all material respects.
 
24
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V
ADDITIONAL AGREEMENTS


Section 5.01                      California Corporations Code Section 25142
“Fairness” Permit


As soon as practicable following the execution and delivery of this Agreement,
but in any event within 30 days following such date, TetriDyn shall, with the
collaboration of OTE, prepare and file with the California Department of
Corporations (the “Department”) an application pursuant to Section 25142 of the
California Corporations Code to submit the Merger and the transactions
contemplated by this Agreement for approval by the commissioner of such
Department of the fairness of the terms and conditions of the issuance of New
TetriDyn Stock and the exchange of such New TetriDyn Stock for the OTE Stock
outstanding and issuable on the exercise of outstanding warrants, the conversion
of outstanding bonds, and the payment of stock purchase subscriptions for the
purchase of OTE Stock (if any).  The Parties shall prosecute such application
with diligence and dispatch in order to obtain the requested approval and
determination of the fairness of the terms of the Merger and the transactions
contemplated by this Agreement at the earliest practicable date in order to
obtain a valid and binding permit pursuant to Section 25142 of the California
Corporations Code (the “Permit”) to provide an exemption from the securities
registration and prospectus delivery requirements pursuant thereto and pursuant
to Section 3(a)(10) of the Securities Act.


Section 5.02                      Approvals of Stockholders


(a)           As soon as practicable following the execution and delivery of
this Agreement and the issuance of the Permit from the Department as
contemplated by section 5.01, but in any event within 10 days following such
date, OTE shall submit to its stockholders for approval by majority written
consent the proposal to approve the Merger, this Agreement, and the transactions
contemplated by this Agreement in accordance with the applicable provisions of
Delaware Law and all applicable federal and state securities Laws.  OTE shall
solicit such majority written consents in reliance on the exemption from
registration under Section 4(a)(2) of the Securities Act and Rule 506 of
Regulation D promulgated thereunder and preemption from the registration or
qualification requirements (other than notice filing and fee provisions) of
applicable state Laws under the National Securities Markets Improvement Act of
1996.


(b)           As soon as practicable following the execution and delivery of
this Agreement, but in any event within 30 days following such date, TetriDyn
shall submit to its stockholders for approval by majority written consent the
proposal to approve the Merger, this Agreement, the Recapitalization, the
election of directors as provided in this Agreement, the change of the name of
TetriDyn as contemplated by this Agreement, and the transactions contemplated
hereby in accordance with the applicable provisions of the Laws of the
jurisdiction under which it is incorporated and all applicable federal and state
securities Laws.


Section 5.03                      Access and Information


(a)           TetriDyn shall: (i) afford OTE and its officers, directors,
employees, accountants, consultants, legal counsel, agents, and other
representatives (collectively, the “OTE Representatives”) reasonable access at
reasonable times, upon reasonable prior notice, to the officers, directors,
employees, agents, properties, offices, and other facilities of TetriDyn and to
the books and records thereof; and (ii) furnish promptly to OTE and the OTE
Representatives such information concerning the business, properties, contracts,
records, and personnel of TetriDyn (including financial, operating, and other
data and information) as may be reasonably requested, from time to time, by OTE
and the OTE Representatives.


(b)           OTE shall: (i) afford to TetriDyn and its officers, directors,
employees, accountants, consultants, legal counsel, agents, and other
representatives (collectively, the “TetriDyn Representatives”), reasonable
access at reasonable times, upon reasonable prior notice, to the officers,
directors, employees, accountants, agents, properties, offices, and other
facilities of OTE (including any subsidiary) and to the books and records
thereof; and (ii) furnish promptly to TetriDyn and the TetriDyn Representatives
such information concerning the business, properties, contracts, records, and
personnel of OTE (including any subsidiary) (including financial, operating, and
other data and information) as may be reasonably requested, from time to time,
by TetriDyn and the TetriDyn Representatives.
 
25
 
 

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding the foregoing provisions of this section, no Party
shall be required to grant access or furnish information to the other Party to
the extent that such access to or the furnishing of such information is
prohibited by Law.  No investigation by the Parties made heretofore or hereafter
shall affect the representations and warranties of the Parties that are herein
contained, and each such representation and warranty shall survive such
investigation.


(d)           The information received pursuant to this section shall be deemed
to be “Confidential Information.”  Each Party agrees that it will treat in
confidence all documents, materials, and other Confidential Information that it
shall have obtained regarding the other Party during the course of the
negotiations leading to the consummation of the transactions contemplated hereby
(whether obtained before or after the date of this Agreement), the investigation
provided for herein, and the preparation of this Agreement and other related
documents.  Such documents, materials, and other Confidential Information shall
not be communicated to any third person (other than to such Party’s respective
counsel, accountants, financial advisers, or lenders) and shall not be used for
any purpose to the detriment of the other Party.  No Party shall use any
Confidential Information in any manner whatsoever except solely for the purpose
of evaluating a possible business relationship with the other Party.  No Party
and no OTE Representative or TetriDyn Representative will, during the term of
this Agreement or at any time during the two years thereafter, irrespective of
the time, manner, or cause of termination of this Agreement, use, disclose,
copy, or assist any other person in the use, disclosure, or copying of any
documents, materials, or other Confidential Information of the other Party.


Section 5.04                      Other State Securities Laws


(a)           TetriDyn shall prepare and file such other notices or applications
as TetriDyn may deem appropriate under applicable state securities Laws in
connection with the transactions contemplated by this Agreement.  OTE and
TetriDyn shall take any action required to be taken under any applicable federal
or state securities Laws in connection with the issuance of shares of New
TetriDyn Stock in the Merger.  OTE shall furnish to TetriDyn all information
concerning OTE and the holders of its capital stock as TetriDyn may reasonably
request in connection with such actions.  All documents that TetriDyn is
responsible for filing with the SEC or any state authority in connection with
the transactions contemplated herein shall comply as to form in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations thereunder, the Exchange Act and the rules and regulations
thereunder, and state securities Laws and applicable state Laws.


(b)           The information supplied by TetriDyn for inclusion in the notices
or other filings in accordance with this section shall not, at the time filed,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading.  If at any time prior to the Effective Time any event or
circumstance relating to TetriDyn or any of its affiliates, or its or their
respective officers or directors, is discovered by TetriDyn that should be set
forth in a supplement or amendment to any notices or other filings in accordance
with section 5.04(a), TetriDyn shall promptly inform OTE thereof in writing.


(c)           The information supplied by OTE for inclusion in the notices or
other filings in accordance with section 5.04(a) shall not, at the time filed,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein not misleading.  If at any time prior to the Effective Time any event or
circumstance relating to OTE or any of its affiliates, or to its respective
officers, directors, partners, or managers is discovered by OTE that should be
set forth in a supplement or amendment to the notices or other filings in
accordance with section 5.04(a), OTE shall promptly inform TetriDyn thereof in
writing.
 
26
 
 

--------------------------------------------------------------------------------

 
 
Section 5.05                      Appropriate Action; Consents; Filings


(a)           OTE and TetriDyn shall use, and shall cause each of their
respective subsidiaries to use, all reasonable efforts to: (i) take, or cause to
be taken, all appropriate action, and do, or cause to be done, all things
necessary, proper, or advisable under applicable Laws or otherwise to consummate
and make effective the transactions contemplated by this Agreement; (ii) obtain
from any Governmental Entities any consents, licenses, permits, waivers,
approvals, authorizations, or orders required to be obtained or made by OTE or
TetriDyn or any subsidiary in connection with the authorization, execution, and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, including the Merger; (iii) make all necessary filings, and thereafter
make any other required submissions, respecting this Agreement and the Merger
required under: (1) the Securities Act and the Exchange Act, and the rules and
regulations thereunder, and any other applicable federal or state securities
Laws; and (2) any other applicable Law; provided that, OTE and TetriDyn shall
cooperate with each other in connection with the making of all such filings,
including providing copies of all such documents to the other Party and its
advisers prior to such filings and, if requested, shall accept all reasonable
additions, deletions, or changes suggested in connection therewith.  OTE and
TetriDyn shall furnish all information required for any application or other
filing to be made pursuant to the rules and regulations of any applicable Law in
connection with the transactions contemplated by this Agreement.


(b)           OTE and TetriDyn agree to cooperate respecting, to cause each of
their respective subsidiaries to cooperate respecting, and to use all reasonable
efforts vigorously to contest and resist any action, including legislative,
administrative, or judicial action, and to have vacated, lifted, reversed, or
overturned any decree, judgment, injunction, or other order (whether temporary,
preliminary, or permanent) (an “Order”) of any Governmental Entity that is in
effect and that restricts, prevents, or prohibits the consummation of the Merger
or any other transactions contemplated by this Agreement, including by
vigorously pursuing all available avenues of administrative and judicial appeal
and legislative action.  OTE and TetriDyn also agree to take all actions,
including the disposition of assets or the withdrawal from doing business in
particular jurisdictions, required by regulatory authorities as a condition to
the granting of any approvals required in order to permit the consummation of
the Merger or as may be required to avoid, lift, vacate, or reverse any
legislative or judicial action that would otherwise cause any condition to
Closing not to be satisfied; provided, however, that in no event shall OTE be
required to take any action that would or could reasonably be expected to have
an OTE Material Adverse Effect, and TetriDyn shall not be required to take any
action that would or could reasonably be expected to have a TetriDyn Material
Adverse Effect.


(c)


(i)           OTE and TetriDyn shall give any notices to third parties, and use
and cause their respective subsidiaries to use all reasonable efforts to obtain
any third-party consents: (1) necessary, proper, or advisable to consummate the
transactions contemplated by this Agreement; (2) otherwise required under any
contracts, licenses, leases, or other agreements in connection with the
consummation of the transactions contemplated hereby; or (3) required to prevent
a material adverse effect affecting either of their respective business and
operations from occurring prior to the Effective Time or a TetriDyn Material
Adverse Effect from occurring after the Effective Time.


(ii)           OTE and TetriDyn shall use and cause their respective
subsidiaries to use all reasonable efforts to obtain release of any guarantees
by any owner of TetriDyn of any third-party indebtedness or obligation that will
not be paid, discharged, or otherwise satisfied at the Effective Time, excluding
the obligations to SICOG and EIDC as set forth in subsection 5.12(c).


(iii)           In the event that any Party shall fail to obtain any third-party
consent described in subsection (c)(ii) above, such Party shall use all
reasonable efforts, and shall take any such actions reasonably requested by any
other Party, to limit the adverse effect upon OTE and TetriDyn, and their
respective subsidiaries and their respective businesses, resulting or that could
reasonably be expected to result after the Effective Time, from the failure to
obtain such consent.
 
27
 
 

--------------------------------------------------------------------------------

 
 
(d)           OTE and TetriDyn shall promptly notify the other of: (i) any
material change in its current or future business, assets, liabilities,
financial condition, or results of operations; (ii) any complaints,
investigations, or hearings (or communications indicating that the same may be
contemplated) of any Governmental Entities respecting its business or the
transactions contemplated hereby; (iii) the institution or the threat of
material litigation involving it or any of its subsidiaries; or (iv) any event
or condition that might reasonably be expected to cause any of its
representations, warranties, covenants, or agreements set forth herein not to be
true and correct at the Effective Time.  As used in the preceding sentence,
“material litigation” means any case, arbitration, or adversary proceeding or
other matter that is material to the business and operations of the subject
entity, if in existence on the date hereof, or for which the legal fees and
other costs to TetriDyn might reasonably be expected to exceed $10,000 over the
life of the matter or to OTE (or any subsidiary) might reasonably be expected to
exceed $10,000 over the life of the matter.


Section 5.06                      Acquisition of New TetriDyn Stock


The consummation of this Agreement and the transactions contemplated herein,
including the issuance of the New TetriDyn Stock to the stockholders of OTE as
contemplated hereby, constitutes the offer and sale of securities under the
Securities Act and applicable state securities Laws.  Such transactions shall be
consummated in reliance on in reliance on the exemption from registration under
Section 3(a)(10) of the Securities Act, as clarified in Staff Legal Bulletin No.
3A (June 18, 2008).


(a)           In order to provide documentation for reliance upon exemptions
from the registration and prospectus delivery requirements for such
transactions, the approval of the Merger and this Agreement by the stockholders
of OTE, and the acceptance and receipt of the New TetriDyn Stock, in tendering
their OTE securities for exchange into New OTE Stock pursuant to the Merger,
each OTE Stockholder will be required to acknowledge and represent in writing
his acceptance of, and concurrence in, each stockholder of OTE shall make the
following representations and warranties:


(i)           Each acknowledges that neither the SEC nor the securities
commission of any state or other federal agency has made any determination as to
the merits of acquiring the New TetriDyn Stock, and that the transactions
contemplated herein involve certain risks.


(ii)           Each has received and read this Agreement and has had access to
the related schedules and exhibits and understands the risks related to the
consummation of the transactions herein contemplated.


(iii)           Each has such knowledge and experience in business and financial
matters that such stockholder is capable of evaluating the Merger and TetriDyn
and its proposed business operations.


(iv)           Each has been provided with a copy of this Agreement, plus all
materials and information requested by his or her representative, including any
information requested to verify any information furnished (to the extent such
information is available or can be obtained without unreasonable effort or
expense), and each has been provided the opportunity for direct communication
with TetriDyn and the TetriDyn Representatives regarding the transactions
contemplated hereby.


(v)           All information that each has provided to TetriDyn or the TetriDyn
Representatives concerning such stockholder’s suitability to hold shares in
TetriDyn following the transactions contemplated hereby is complete, accurate,
and correct.


(vi)           Each has not offered or sold any interest in this Agreement and
has no present intention of dividing the New TetriDyn Stock to be received or
the rights under this Agreement with others or of reselling or otherwise
disposing of any portion of such stock or rights, either currently or after the
passage of a fixed or determinable period of time or on the occurrence or
nonoccurrence of any predetermined event or circumstance.
 
28
 
 

--------------------------------------------------------------------------------

 
 
(vii)           Each received notice of, and had the opportunity to participate
in, the proceedings before the Department as set forth in section 5.01.


(viii)           Each is able to bear the economic risks of this investment, and
consequently, without limiting the generality of the foregoing, is able to hold
the New TetriDyn Stock to be received for an indefinite period.


(ix)           Each understands that the New TetriDyn Stock has not been
registered, but is being acquired by reason of a specific exemption under the
Securities Act as well as under certain state securities Laws for the issuance
of securities in exchange for one or more bona fide outstanding securities,
claims, or property interests when the terms and conditions of such issuance and
exchange are approved, after a hearing upon the fairness of such terms and
conditions at which all persons to whom it is proposed to issue securities in
such exchange shall have the right to appear, by a duly authorized governmental
authority such as the Department, as well as corresponding provisions of the
securities Laws of other states.


(b)           Each Party acknowledges that no legal opinion or other assurance
will be required or given to the effect that the transactions contemplated
hereby are in fact exempt from registration or qualification.


Section 5.07                      Limitations on Resale of New TetriDyn Stock
Following Possible Public Offering


In order to facilitate the possibility of a public offering of TetriDyn Stock,
the New TetriDyn Stock issuable in accordance with this Agreement shall be
subject to the restrictions set forth in this section.


(a)           The New TetriDyn Stock issuable in accordance with this Agreement
cannot be resold: (i) until at least 180 days after the Effective Time; and
(ii) during a period commencing on the date of filing by TetriDyn of a
registration statement under the Securities Act for a firm commitment
underwritten public offering for cash by TetriDyn of TetriDyn Stock or
securities convertible into or exercisable or exchangeable for TetriDyn Stock
and continuing until the earlier of abandonment of the proposed public offering
or 180 days following the date of the last closing in the public offering (the
“Restricted Period”).  Holders of such New TetriDyn Stock will cooperate with
TetriDyn in providing reasonable written assurances respecting the foregoing to
the underwriter of any such public offering.


(b)           During the Restricted Period, holders of New TetriDyn Stock may
not directly or indirectly sell, offer to sell, contract to sell (including any
short sale), grant any option to purchase, or otherwise transfer or dispose of
(other than to donees who agree to be similarly bound) shares of New TetriDyn
Stock received in connection with this Agreement at any time during such period
except securities included in such registration.


(c)           In order to enforce the covenant set forth in this section 5.07,
TetriDyn shall have the right to impose stop-transfer instructions respecting
such shares of New TetriDyn Stock, which shall be binding on any holder or
assignee (and the shares or securities of every other person subject to the
foregoing restriction), until the end of such Restricted Period.


Section 5.08                      No Representation or Opinions Regarding
Certain Legal Matters


(a)           Except for the representations and warranties set forth in section
3.10 and section 4.10, no representation or warranty is being made or legal
opinion given by any Party to any other regarding the treatment of this
transaction for federal or state income taxation.  Although this transaction has
been structured in an effort to qualify for treatment under Section 368(a)(1)(A)
and Section 368(a)(2)(E) of the Code, there is no assurance that any part of
this transaction in fact meets the requirements for such qualification.  Each
Party has relied exclusively on its own legal, accounting, and other tax
advisers regarding the treatment of this transaction for federal and state
income taxes and on no representation, warranty, or assurance from any other
Party or such other Party’s legal, accounting, or other advisers.
 
29
 
 

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the covenants respecting reliance on an exemption
from registration under the Securities Act and limited preemption under
applicable state Laws set forth in this Article V, each Party acknowledges that
it has relied exclusively on its own legal advisers regarding the availability
of such exemption and preemption and on no representation, warranty, or
assurance from any other Party or such other Party’s legal advisers.  Inasmuch
as the basis for relying on exemptions is factual, depending on the conduct of
the Parties and their representatives in connection with the Merger and
soliciting stockholder consents, the Parties will not receive a legal opinion to
the effect that this Merger and the issuance of New TetriDyn Stock are exempt or
preempted from registration under any federal or state law.  Instead, the
Parties will rely on the operative facts as documented by them as their basis
for such exemptions.


Section 5.09                      Public Announcements


Neither Party shall issue any press release or otherwise make any public
statements respecting the Merger without the approval of the other Party.  The
press release announcing the execution and delivery of this Agreement shall be a
joint press release of OTE and TetriDyn.


Section 5.10                      Board of Directors and Officers


The Parties anticipate that the persons identified on Exhibit B shall become the
directors of TetriDyn and the Surviving Corporation, as indicated.  At the
Closing, the persons elected as directors of TetriDyn pursuant to majority
stockholder written consent shall take office, with each director to serve until
his successor is elected and qualified.  The continuing management of TetriDyn
and the Surviving Corporation, subject to further discretion of the reorganized
board of directors, shall be also as set forth on Exhibit B attached hereto and
incorporated herein by reference.


Section 5.11                      [Reserved]


Section 5.12                      Post-Closing Matters


The covenants and agreements set forth in this section 5.12 shall survive the
Closing, notwithstanding any other contrary provision of this Agreement:


(a)           TetriDyn shall file with the Nevada Secretary of State of Nevada
an amendment to its articles of incorporation changing its name in accordance
with the terms of this Agreement.


(b)           To the extent not previously completed, TetriDyn will promptly,
but in any event within 30 days after the Closing, seek to restructure the
indebtedness to the Southeast Idaho Council of Governments, Inc. (SICOG), and
Eastern Idaho Development Corp (EIDC) as set forth in TetriDyn Schedule
4.07.  To facilitate such restructuring, OTE shall cause a principal
stockholder, JPF Venture Group, Inc., to provide its accommodation guarantee of
TetriDyn’s obligations to such creditors.


(c)           To the extent not previously completed, TetriDyn will promptly,
but in any event within 10 days after the Closing and upon receipt of invoices
or other supporting documentation therefor, pay to:


(i)           the applicable credit card creditor approximately $33,200, plus
accrued interest, due on the personal credit cards of TetriDyn’s current
president, Antoinette Knapp Hempstead, for business expenses of TetriDyn, as set
forth in TetriDyn Schedule 4.07;


(ii)           reimburse Antoinette Knapp Hempstead for her actual payments to
SICOG and EIDC as guarantor of payments due from TetriDyn on loans from such
creditors after March 1, 2015; and


(iii)           Kruse Landa Maycock and Ricks, LLC, the sum of $15,000 for
professional services rendered and costs advanced, with the balance of $26,587
as of January 31, 2015, plus additional amounts billed until the Closing,
payable by TetriDyn in installments of $5,000 per month commencing within 30
days after such closing, until paid, with the unpaid balance accelerated and
payable immediately from its first equity financing exceeding $1.0 million or
completion of funding for the Baha Mar property.
 
30
 
 

--------------------------------------------------------------------------------

 


(d)           All of the issued and outstanding shares of TetriDyn Preferred
Stock returned to TetriDyn at the execution of this Agreement shall have been
cancelled.


(e)           All of the issued and outstanding shares of TetriDyn common stock
issued pursuant to the Investment Agreement returned by JPF to TetriDyn at the
Closing shall be cancelled.


(f)           TetriDyn shall authorize and pursue to completion at the earliest
practicable date audited financial statements for TetriDyn for the years ended
December 31, 2012, 2013, and 2014; audited financial statements for OTE for the
year ended December 31, 2014, in each case with an unqualified opinion thereon
by a firm of independent certified public accounts; and pro forma financial
statements providing the required information to be included in Periodic Reports
required to be filed by TetriDyn.  Parallel with the completion of the foregoing
financial statements, TetriDyn will prepare or cause to be prepared all other
Periodic Reports required to be completed in order for TetriDyn to become
current in filing its Periodic Reports at the earliest practicable date.


(g)           Promptly following the completion and filing of its Periodic
Reports required to become current, TetriDyn shall take such steps as shall
reasonably be required to make its common stock eligible for quotation on the
OTCBB, with a trading symbol selected by TetriDyn to reflect its name following
the Merger.


ARTICLE VI
CLOSING CONDITIONS


Section 6.01                      Third-Party Conditions to Obligations of the
Parties under this Agreement


The respective obligations of the Parties to effect the Merger and the other
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Closing Date of the following conditions, any or all of which may
be waived in writing by the Parties hereto, in whole or in part, to the extent
permitted by applicable Law:


(a)           The Department shall have issued the Permit approving the fairness
of the transaction in accordance with section 5.01 of this Agreement and Section
25142 of the California Corporations Code.


(b)           As required under applicable Delaware Law, this Agreement and the
Merger shall have been approved and adopted by the requisite vote of the
stockholders of OTE and MergerCo.


(c)           No Governmental Entity or federal or state court of competent
jurisdiction shall have enacted, issued, promulgated, enforced, or entered any
statute, rule, regulation, executive order, decree, injunction, or other order
(whether temporary, preliminary, or permanent) that is in effect and which has
the effect of making the Merger illegal or otherwise prohibiting consummation of
the Merger.


Section 6.02                      Additional Conditions to Obligations of the
Parties


The obligations of each Party to effect the Merger and the other transactions
contemplated hereby are also subject to the satisfaction at or prior to the
Closing Date of the following conditions, any or all of which may be waived in
writing by the other Party, in whole or in part, to the extent permitted by
applicable Law:


(a)           OTE shall have received written consents of the holders of a
majority of its issued and outstanding OTE Stock in accordance with section
5.02(a) of this Agreement, and TetriDyn shall have received written consents of
the holders of a majority of the issued and outstanding TetriDyn Stock and the
holders of a majority of the TetriDyn stock held by TetriDyn stockholder not
having any affiliation with OTE, in accordance with section 5.02(b) of this
Agreement.


(b)           The holders of less than 3% of the issued and outstanding OTE
Stock shall have perfected their rights as Dissenting OTE Stockholders in
accordance with Delaware Law and section 2.01(e) of this Agreement.
 
31
 
 

--------------------------------------------------------------------------------

 
 
(b)           Each of the representations and warranties of the other Party
contained in this Agreement shall be true and correct as of the Closing Date as
though made on and as of the Closing Date (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date).  Each Party shall have received a certificate of the president
and the chief financial officer or substantially equivalent authority of the
other Party, dated the Closing Date, to such effect.


(c)           Each Party shall have performed or complied with all agreements
and covenants required by this Agreement to be performed or complied with by it
on or prior to the Closing Date.  Each Party shall have received a certificate
of the president and the chief financial officer or substantially equivalent
authority of the other Party, dated the Closing Date, to such effect.


(d)           Since the date of this Agreement, there shall have been no change,
occurrence, or circumstance in the current or future business, assets,
liabilities, financial condition, or results of operations of the other Party
having or reasonably likely to have, individually or in the aggregate, a
TetriDyn Material Adverse Effect or OTE Adverse Effect, as the case may
be.  Each Party shall have received a certificate of the president and the chief
financial officer or substantially equivalent authority of the other Party,
dated the Closing Date, to such effect.


(e)           There shall not have been any action taken, or any statute, rule,
regulation, or order enacted, entered, enforced, or deemed applicable to the
Merger, by any Governmental Entity in connection with the grant of a regulatory
approval necessary, in the reasonable business judgment of either Party, to the
continuing operation of the current or future business of TetriDyn or that
imposes any condition or restriction upon the other Party, its business or
operations that, in the reasonable business judgment of such Party, would be
materially burdensome in the context of the transactions contemplated by this
Agreement.


(f)           The number of shares of OTE Stock for which valid notices of
intention to demand payment pursuant to the applicable provisions of Delaware
Law have been provided and remain outstanding immediately prior to the
effectiveness of the Merger does not exceed that number of shares that, if
converted in accordance with the terms of this Agreement, would constitute more
than 2% of the total number of shares of New TetriDyn Stock issuable at the
Effective Time.


Section 6.03                      TetriDyn Recapitalization


In order to effect the Merger, immediately preceding the Closing TetriDyn shall
effect the Recapitalization that consists of a 4.6972-to-one reverse split of
its 24,031,863 shares of issued and outstanding common stock and the increase of
its authorized common stock to 200,000,000 shares, par value $0.001 (the
“Reverse Split”).  As a result of the Reverse Split, each record holder of less
than 5 shares of TetriDyn Common Stock immediately prior to the Reverse Split
(the “Minority Stockholders”), will receive from TetriDyn, cash in the amount of
$0.03 per share of TetriDyn Common Stock held by them, without interest, for
each share of TetriDyn Common Stock held by such stockholders immediately prior
to the Reverse Split, and such Minority Stockholders will no longer be
stockholders of TetriDyn.  No fractional shares will be issued in connection
with the Reverse Split.  TetriDyn stockholders who otherwise would be entitled
to receive fractional shares because they hold a number of pre-Reverse Split
TetriDyn shares not evenly divisible by 4.6972 will have the number of
post-Reverse Split TetriDyn shares to which they are entitled rounded up to the
next whole number of TetriDyn shares.  No TetriDyn stockholders will receive
cash in lieu of fractional shares.


ARTICLE VII
TERMINATION, AMENDMENT AND WAIVER


Section 7.01                      Termination


This Agreement may be terminated at any time prior to the Effective Time,
whether before or after approval of this Agreement and the Merger by the
stockholders of OTE in such case where approval is required:


(a)           by mutual consent of OTE and TetriDyn;
 
32
 
 

--------------------------------------------------------------------------------

 
 
(b)           by either Party, upon a material breach of any representation,
warranty, covenant, or agreement on the part of the other Party set forth in
this Agreement such that the conditions set forth in section 6.02(a) or section
6.02(b) of this Agreement, as the case may be, would be incapable of being
satisfied by May 31, 2015 (or as otherwise extended as described in subsection
(d) of this section 7.01); provided that, in any case, a willful breach shall be
deemed to cause such condition as to be incapable of being satisfied for
purposes of this section 7.01(b);


(c)           by either Party, if there shall be any Order that is final and
nonappealable preventing the consummation of the Merger, except if the Party
relying on such Order to terminate this Agreement has not complied with its
obligations under section 5.05(b) of this Agreement; or


(d)           by either Party, if: (i) JPF shall have not paid for its
subscription for shares of TetriDyn Stock in accordance with the Investment
Agreement by March 18, 2015; (ii) the Department shall not have issued the
Permit by May 15, 2015; or (iii) notwithstanding the Department having issued
the Permit, the Merger shall not have been consummated within 20 days
thereafter; provided, however, that this Agreement may be extended by written
notice of either Party to the other to a date not later than May 15, 2015, if
the Merger shall not have been consummated as a direct result of such notifying
Party having failed by May 15, 2015, to receive all required regulatory
approvals or consents respecting the Merger.


The right of the Parties to terminate this Agreement pursuant to this section
7.01 shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of either Party, any person controlling such
Party, or any of its officers, directors, managers, partners, representatives,
or agents, whether prior to or after the execution of this Agreement.


Section 7.02                      Effect of Termination


Except as provided in section 7.05 or section 8.01 of this Agreement, in the
event of the termination of this Agreement pursuant to section 7.01, this
Agreement shall forthwith become void, there shall be no liability on the part
of one Party to the other Party to consummate the transaction contemplated by
this Agreement, and all rights and obligations of either Party shall cease,
except that nothing herein shall relieve any Party of any liability for any
breach of such Party’s covenants or agreements contained in this Agreement or
any willful breach of such Party’s representations or warranties contained in
this Agreement.


Section 7.03                      Amendment


This Agreement may be amended by the Parties by action taken by or on behalf of
their respective boards of directors, general partner(s), manager(s), or other
governing body at any time prior to the Effective Time; provided, however, that,
after approval of the Merger by the stockholders of a Party, no amendment that
under applicable Law may not be made without the approval of the stockholders of
such Party may be made without such approval.  This Agreement may not be amended
except by an instrument in writing signed by both Parties.


Section 7.04                      Waiver


At any time prior to the Effective Time, either Party may extend the time for
the performance of any of the obligations or other acts of the other Party,
waive any inaccuracies in the representations and warranties of the other Party
contained herein or in any document delivered pursuant hereto, and waive
compliance by the other Party with any of the agreements or conditions contained
herein.  Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by Parties.


Section 7.05                      Fees, Expenses, and Other Payments


(a)           In the event the Merger is not consummated, all Expenses (as
defined in subsection 7.05(b)) incurred by the Parties shall be borne solely and
entirely by the Party that has incurred such Expenses.
 
33
 
 

--------------------------------------------------------------------------------

 
 
(b)           “Expenses” as used in this section 7.05 shall include all
out-of-pocket expenses (including all fees and expenses of counsel, accountants,
investment bankers, experts, and consultants to a Party and its affiliates)
incurred by a Party or on its behalf in connection with or related to the
authorization, preparation, negotiation, execution, and performance of this
Agreement, the preparation, printing, filing, and mailing of communications to
stockholders, the solicitation of approvals of stockholders, and all other
matters related to the consummation of the transactions contemplated hereby.




ARTICLE VIII
GENERAL PROVISIONS


Section 8.01                      Effectiveness of Representations, Warranties,
and Agreements; Survival


Prior to the execution of this Agreement, each Party has made available to the
other Party the opportunity to review any disclosures made pursuant to this
Agreement and other information available in accordance with the provisions of
section 5.03.  Each Party has been afforded the opportunity to engage its own
attorneys, accountants, and other advisers to assist in the review of such
schedules and other information and has made its own decision respecting the
extent to which such Party has engaged such attorneys, accountants, and other
advisers.  The representations, warranties, and agreements of each Party shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the other Party, any person controlling such Party, or
any of its officers, directors, managers, partners, representatives, attorneys,
accountants, or agents, whether prior to or after the execution of this
Agreement.


Section 8.02                      Notices


Any notice, demand, request, or other communication permitted or required under
this Agreement shall be in writing and shall be deemed to have been given as of
the date so delivered, if personally delivered; as of the date so sent, if sent
by electronic mail and receipt is acknowledged by the recipient; one day after
the date so sent, if delivered by overnight courier service; or three days after
the date so mailed, if mailed by certified mail, return receipt requested,
addressed as follows:


(a)           If to OTE, to:                         Ocean Thermal Energy
Corporation
800 South Queen Street
Lancaster, Pennsylvania 17603 
Attn: Jeremy P. Feakins
Email: Jeremy.Feakins@otecorporation.com


with a copy to:                      Procopio Cory Hargreaves & Savitch LLP
                                12544 High Bluff Drive, Suite 300
                                San Diego, California 92130
                                Attn: John P. Cleary
                                Email: john.cleary@procopio.com


(b)           If to TetriDyn, to:                 TetriDyn Solutions, Inc.
c/o Antoinette Hempstead
6759 S Valence Lane
West Jordan, UT  84084
E-mail: toni.hempstead@gmail.com


with a copy to:                      Kruse Landa Maycock & Ricks, LLC
136 East South Temple Street, Suite 2100
Salt Lake City, Utah 84111
Attn: James R. Kruse
Email jkruse@klmrlaw.com


Notwithstanding the foregoing, service of legal process or other similar
communications shall not be given by electronic mail and will not be deemed duly
given under this Agreement if delivered by such means.  Each Party, by notice
duly given in accordance herewith, may specify a different address for the
giving of any notice hereunder.
 
34
 
 

--------------------------------------------------------------------------------

 

 
Section 8.03                      Certain Definitions


For the purposes of this Agreement:


(a)           the term “affiliate” means a person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first mentioned person;


(b)           a person shall be deemed a “beneficial owner” of or to have
“beneficial ownership” of TetriDyn Stock or OTE Stock, as the case may be, in
accordance with the interpretation of the term “beneficial ownership” as defined
in Rule 13d-3 under the Exchange Act, as in effect on the date hereof; provided
that, a person shall be deemed to be the beneficial owner of, and to have
beneficial ownership of, TetriDyn Stock or OTE Stock, as the case may be, that
such person or any affiliate of such person has the right to acquire (whether
such right is exercisable immediately or only after the passage of time)
pursuant to any agreement, arrangement, or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise;


(c)           the term “day” means any calendar day, and the term “business day”
means any day other than a day on which banks in the state of Delaware are
authorized or obligated to be closed;


(d)           the term “control” (including the terms “controlled,” “controlled
by,” and “under common control with”) means the possession, directly or
indirectly or as trustee or executor, of the power to direct or cause the
direction of the management or policies of a person, whether through the
ownership of stock or as trustee or executor, by contract or credit arrangement,
or otherwise;


(e)           the terms “hazardous waste,” “hazardous substance,” “disposal,”
“release,” and “threatened release,” as used in this Agreement, shall have the
same meanings set forth in the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. Section 9601, et
seq., the Superfund Amendments and Reauthorization Act of 1986, Pub. L. no.
99-499, the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et
seq., the Resource Conservation and Recovery Act, 49 U.S.C. Section 6901, et
seq., or other applicable state or federal Laws, rules, or regulations adopted
pursuant to any of the foregoing.


(f)           the terms “knowledge” or “known” shall mean, respecting any matter
in question, if an executive officer or equivalent person of TetriDyn or OTE, as
the case may be, has actual knowledge of such matter or should have known such
matter after reasonable investigation;


(g)           the term “person” means an individual, corporation, partnership,
limited liability company, association, trust, unincorporated organization,
other entity, or group (as defined in Section 13(d) of the Exchange Act);


(h)           the terms “subsidiary” or “subsidiaries” of TetriDyn or OTE, means
any corporation, partnership, limited liability company, joint venture, or other
legal entity of which TetriDyn or OTE, as the case may be (either alone or
through or together with any other subsidiary), owns, directly or indirectly,
currently or in the past, 50% or more of the stock or other equity interests,
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such corporation or other legal
entity; and


(i)           the term “Taxes” shall mean all taxes, however, denominated,
including any interest, penalties, or other additions to tax that may become
payable in respect thereof, imposed by any federal, territorial, state, local,
or foreign government or any agency or political subdivision of any such
government, including, without limiting the generality of the foregoing, all
income or profit taxes, payroll and employee withholding taxes, unemployment
insurance, social security taxes, sales and use taxes, ad valorem taxes, excise
taxes, franchise taxes, gross receipts taxes, business license taxes, occupation
taxes, real and personal property taxes, stamp taxes, environmental taxes,
transfer taxes, workers’ compensation, Pension Benefit Guaranty Corporation
premiums and other governmental charges, and other obligations of the same or of
a similar nature to any of the foregoing, required to be paid, withheld, or
collected.
 
35
 
 

--------------------------------------------------------------------------------

 
 
Section 8.04                      Interpretation


The language in all parts of this Agreement shall be in all cases construed
simply according to its fair meaning and not strictly for or against any
Party.  Section headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this
Agreement.  Except when the context clearly requires to the contrary:  (a) all
references in this Agreement to designated “sections” are to the designated
sections and other subdivisions of this Agreement; (b) instances of gender or
entity-specific usage (e.g., “his,” “her,” “its,” or “individual”) shall not be
interpreted to preclude the application of any provision of this Agreement to
any individual of any gender or entity; (c) the word “or” shall not be applied
in its exclusive sense, unless the context otherwise requires; (d) ”including”
shall mean that the items listed are illustrative, without any implication that
all or even most of the components are mentioned; (e) references to Laws,
regulations, and other governmental rules (collectively, “rules”), as well as to
contracts, agreements, and other instruments (collectively, “instruments”),
shall mean such rules and instruments as in effect at the time of determination
(taking into account any amendments thereto effective at such time without
regard to whether such amendments were enacted or adopted after the effective
date) and shall include all successor rules and instruments thereto;
(f) references to “$,” “cash,” or “dollars” shall mean the lawful currency of
the United States; (g) unless otherwise indicated, periods within which a
payment is to be made or any other action is to be taken hereunder shall be
calculated excluding the day on which the period commences and including the day
on which the period ends; (h) references to “federal” shall be to Laws,
agencies, or other attributes of the United States (and not to any state or
locality thereof); (i) the meaning of the terms “domestic” and “foreign” shall
be determined by reference to the United States; (j) if any day specified in
this Agreement for any notice, action, or event is not a business day, then the
due date for such notice, action, or event shall be extended to the next
succeeding business day; (k) references to “days” shall mean calendar days;
references to “business days” shall mean all days other than Saturdays, Sundays,
and days that are legal holidays in the state of Delaware; (l) references to
monthly or annual anniversaries shall be to the actual calendar months or years
at issue (without taking into account the actual number of days in any such
month or year); (m) days, business days, and times of day shall be determined by
reference to local time in Delaware; (n) the English language version of this
Agreement and all documents or instruments delivered by any Party hereto to the
other shall govern all questions of interpretation relating to this Agreement,
notwithstanding that this Agreement may have been translated into, and executed
in, other languages; (o) whenever in this Agreement a person or group is
permitted or required to make a decision in its “discretion” or under a grant of
similar authority or latitude, such person or group shall be entitled to
consider only such interests and factors as it deems appropriate, in the
exercise of reasonable discretion, exercised in good faith; and (p) whenever in
this Agreement a person or group is permitted or required to make a decision in
its “good faith” or under another express standard, the person shall act under
such express standard and shall not be subject to any other or different
standard imposed by this Agreement or other applicable law.


Section 8.05                      Entire Agreement


This Agreement (together with any Exhibits) constitutes the entire agreement of
the Parties and supersedes all prior negotiations, courses of dealing,
agreements, undertakings, and understandings, both written and oral, between the
Parties respecting the subject matter hereof.


Section 8.06                      Assignment


This Agreement shall not be assigned by agreement, operation of law, or
otherwise.


Section 8.07                      Parties in Interest


This Agreement shall be binding upon and inure solely to the benefit of the
Parties, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person any right, benefit, or remedy of any nature
whatsoever under or by reason of this Agreement.


Section 8.08                      Failure or Indulgence Not Waiver; Remedies
Cumulative


No failure or delay on the part of any Party in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty, or agreement
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right.  All rights and
remedies existing under this Agreement are cumulative to, and not exclusive of,
any rights or remedies otherwise available.
 
36
 
 

--------------------------------------------------------------------------------

 

 
Section 8.09                      Governing Law


This Agreement shall be governed by, enforced, and construed under and in
accordance with the Laws of the United States of America and, respecting matters
of state law, with the Laws of:


(a)           the state of Delaware as applicable to OTE and MergerCo.
respecting matters governing corporations organized under the Laws of such
state;


(b)           the state of Nevada as applicable to TetriDyn respecting matters
governing corporations organized under the Laws of such state; and


(c)           otherwise, the Laws of the state of Delaware.


In each case without giving effect to any choice or conflict of Law provision or
rule (whether of the state of the particular state or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
state specified.


Section 8.10                      Counterparts


This Agreement may be executed in multiple counterparts, and by the Parties in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers, thereunto duly
authorized.




 

  TETRIDYN SOLUTIONS, INC.


By: /s/ Antoinette Knapp Hempstead
Antoinette Knapp Hempstead
President
 
 
OCEAN THERMAL ENERGY CORPORATION


By: /s/ Jeremy P. Feakins
Jeremy P. Feakins
President

 
37
